EXECUTION COPY

--------------------------------------------------------------------------------

     


U.S. $250,000,000




CREDIT AGREEMENT




DATED AS OF
JULY 26, 2002




AMONG




ENSCO INTERNATIONAL INCORPORATED
AS BORROWER,




THE BANKS NAMED HEREIN
AS BANKS,




DEN NORSKE BANK ASA, NEW YORK BRANCH
AS ADMINISTRATIVE AGENT AND CO-ARRANGER,




CITIBANK, N.A.,
AS SYNDICATION AGENT,




WELLS FARGO BANK TEXAS, N.A.
AS CO-SYNDICATION AGENT




AND




HSBC BANK USA
AS DOCUMENTATION AGENT




LEAD ARRANGER AND BOOK MANAGER:



SALOMON SMITH BARNEY INC.



--------------------------------------------------------------------------------

     

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS   30       SECTION 1.01.
     Certain Defined Terms  30       SECTION 1.02.      Computation of Time
Periods  42       SECTION 1.03.      Accounting Terms  42       SECTION 1.04.
     Miscellaneous  42   ARTICLE II     AMOUNT AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT   42       SECTION 2.01.      The Advances  42       SECTION
2.02.      Making the Advances  43       SECTION 2.03.      Fees  44  
    SECTION 2.04.      Repayment  44       SECTION 2.05.      Interest  44  
    SECTION 2.06.      Additional Interest on LIBOR Advances  45       SECTION
2.07.      Interest Rate Determination and Protection  45       SECTION 2.08.
     Voluntary Conversion of Borrowings; Continuation of LIBOR     
                                     Borrowings  46       SECTION 2.09.
     Optional Prepayments  47       SECTION 2.10.      Increased Costs; Capital
Adequacy, Etc.  47       SECTION 2.11.      Illegality  48       SECTION 2.12.
     Payments and Computations  48       SECTION 2.13.      Taxes  48  
    SECTION 2.14.      Sharing of Payments, Etc.  49       SECTION 2.15.
     Ratable Reduction or Termination of the Commitments; Effect of      
                                    Termination  51       SECTION 2.16.
     Replacement of Bank; Additional Right                                    
     to Terminate Commitments  52       SECTION 2.17.      Certificates of
Banks  53       SECTION 2.18.      Letters of Credit  53   ARTICLE III   
CONDITIONS   55       SECTION 3.02.      Additional Conditions Precedent to Each
Advance  56       SECTION 3.03.      Conditions Precedent to Each Letter of
Credit  56       SECTION 3.04.      Determinations Under Sections 3.01, 3.02 and
3.03  57   ARTICLE IV     REPRESENTATIONS AND WARRANTIES   57       SECTION
4.01.      Representations and Warranties of the Borrower  57   ARTICLE V     
COVENANTS OF THE BORROWER   60       SECTION 5.01.      Affirmative Covenants 
60       SECTION 5.02.      Negative Covenants  63   ARTICLE VI     EVENTS OF
DEFAULT   66       SECTION 6.01.      Events of Default  66   ARTICLE VII    THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK   68       SECTION 7.01.
     Authorization and Action  68       SECTION 7.02.      Administrative
Agent's Reliance, Etc.  68       SECTION 7.03.      Administrative Agent and Its
Affiliates  69       SECTION 7.04.      Bank Credit Decision  69       SECTION
7.05.      Certain Rights of the Administrative Agent  69       SECTION 7.06.
     Holders  69       SECTION 7.07.      Indemnification  69       SECTION
7.08.      Resignation by the Administrative Agent  70       SECTION 7.09.
     Issuing Bank's Reliance, Etc.  70       SECTION 7.10.      Issuing Bank and
Its Affiliates  71       SECTION 7.11.      Bank Credit Decision  71  
    SECTION 7.12.      Indemnification  71       SECTION 7.13.      Resignation
by the Issuing Bank  72       SECTION 7.14.      Syndication Agent,
Co-Syndication Agent,                                          Documentation
Agent, Lead Arranger, Etc.  72   ARTICLE VIII   MISCELLANEOUS   73       SECTION
8.01.      Amendments, Etc.  73       SECTION 8.02.      Notices, Etc.  73  
    SECTION 8.03.      No Waiver; Remedies  74       SECTION 8.04.      Costs,
Expenses and Indemnity  74       SECTION 8.05.      Right of Set-Off  75  
    SECTION 8.06.      Assignments and Participations  75       SECTION 8.07.
     Governing Law; Entire Agreement  78       SECTION 8.08.      Interest  78  
    SECTION 8.09.      Confidentiality  78       SECTION 8.10.      Execution in
Counterparts  79       SECTION 8.11.      Domicile of Loans  79       SECTION
8.12.      Binding Effect  79       Schedule I -     Applicable Lending Offices
           Schedule II -    Pricing Grid            Schedule
III -   Unrestricted Subsidiaries and Corporate Structure           Schedule
IV -   Rigs            Schedule V -    Existing Liens            Schedule
VI -   Commitments                         Exhibit A -     Form of Note         
  Exhibit B -     Notice of Borrowing            Exhibit C -     Opinion of
Counsel to the Borrower            Exhibit D -     Opinion of Bracewell &
Patterson, L.L.P., Counsel to the Lead Arranger            Exhibit E -     Form
of Assignment and Acceptance            Exhibit F -     Form of Notice of Letter
of Credit            Exhibit G -     Compliance Certificate           

--------------------------------------------------------------------------------

     


CREDIT AGREEMENT


DATED AS OF JULY 26, 2002

         ENSCO International Incorporated, a Delaware corporation, the lenders
party hereto, Den norske Bank ASA, New York Branch, as Administrative Agent,
Citibank, N.A., as Syndication Agent, Wells Fargo Bank Texas, N.A., as
Co-Syndication Agent, HSBC Bank USA, as Documentation Agent, and Den norske Bank
ASA, New York Branch, as Issuing Bank, agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

                           SECTION 1.01.    Certain Defined Terms. As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and the plural forms of
the terms defined):

                           "Administrative Agent" means Den norske Bank ASA, New
York Branch, in its capacity as Administrative Agent pursuant to Article VIII,
and such term shall include any successor to such entity in such capacity
pursuant to Section 7.08.

                           "Advance" means an advance by a Bank to the Borrower
pursuant to Section 2.01(a) (as divided or combined from time to time as
contemplated in the definition herein of Borrowing) and refers to a Base Rate
Advance or a LIBOR Advance (each of which shall be a "Type" of Advance).

                           "Affected Lender" has the meaning specified in
Section 2.11.

                           "Affiliate" means, as to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person or any Subsidiary of
such Person. The term "controls" (including the terms "controlled by" or "under
common control with") includes the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of capital stock, securities, partnership
interests or other ownership interests, by contract or otherwise.

                           "Agreement" means this Credit Agreement, as amended,
supplemented or modified from time to time.

                           "Applicable Lending Office" means, with respect to
each Bank, such Bank's Domestic Lending Office in the case of a Base Rate
Advance and such Bank's Eurodollar Lending Office in the case of a LIBOR
Advance.

                           "Applicable Letter of Credit Margin" means, for any
day, the percentage per annum applicable to a LIBOR Advance on such day, set
forth in Schedule II under the heading "Applicable Margin" for the relevant
Rating Category applicable to the Borrower from time to time. The Applicable
Letter of Credit Margin determined pursuant to this definition for any Letter of
Credit shall change when and as the relevant Rating Category applicable to the
Borrower changes.

                           "Applicable Margin" means, for any Interest Period
for any LIBOR Advance, the percentage per annum applicable to such LIBOR
Advance, set forth in Schedule II under the heading "Applicable Margin" for the
relevant Rating Category applicable to the Borrower from time to time. The
Applicable Margin determined pursuant to this definition for any LIBOR Advance
shall change when and as the relevant Rating Category applicable to the Borrower
changes.

                           "Assignment and Acceptance" means an assignment and
acceptance entered into by a Bank and an Eligible Assignee, and accepted by the
Administrative Agent and the Issuing Bank, in substantially the form of Exhibit

                           "Bankruptcy Code" means Title 11 of the United States
Code, as now or hereafter in effect, or any successor thereto.

                           "Banks" means the lenders listed on the signature
pages hereof and each Eligible Assignee that becomes a Bank party hereto
pursuant to Section 2.16 or Section 8.06(a), (b) and (d).

                           "Base Rate" means, for any period, a fluctuating
interest rate per annum as shall be in effect from time to time which rate per
annum shall at all times be equal to the highest of:

                           (a)     the rate of interest announced publicly by
the Administrative Agent in New York, New York, from time to time, as its base
rate; and

                           (b)     the sum (adjusted to the nearest 1/4 of 1%
or, if there is no nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2
of 1% per annum plus (ii) the rate obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average (adjusted to the basis of a
year of 360 days) being determined weekly on each Monday (or, if such day is not
a Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the Administrative Agent on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by the
Administrative Agent from three New York certificate of deposit dealers of
recognized standing selected by the Administrative Agent, by (B) a percentage
equal to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including, but not limited to, any emergency, supplemental
or other marginal reserve requirement) for the Administrative Agent with respect
to liabilities consisting of or including (among other liabilities) three-month
Dollar non-personal time deposits in the United States, plus (iii) the average
during such three-week period of the annual assessment rates estimated by the
Administrative Agent for determining the then current annual assessment payable
by it to the Federal Deposit Insurance Corporation (or any successor) for
insuring Dollar deposits of the Administrative Agent in the United States; and

                           (c)     the sum of1/2of one percent per annum plus
the Federal Funds Rate in effect from time to time.

                           "Base Rate Advance" means an Advance which bears
interest as provided in Section 2.05(a).

                           "Borrower" means ENSCO International Incorporated, a
Delaware corporation.

      "Borrowing" means a borrowing hereunder consisting of Advances of the same
Type made on the same day by the Banks and, in the case of LIBOR Advances,
having the same Interest Period; provided that (a) all Base Rate Advances
outstanding at any time shall thereafter be deemed to be one Borrowing, and (b)
subject to the limitations in Section 2.02(a) as to the number of permitted
Interest Periods and subject to the provisions of Sections 2.07, 2.08 and 2.11,
on the last day of an Interest Period for a Borrowing comprised of LIBOR
Advances, such Borrowing may be divided ratably to form multiple Borrowings
comprised of LIBOR Advances (with the result that each Bank's Advance as a part
of each such multiple Borrowing is proportionately the same as its Advance as a
part of such divided Borrowing) or combined with all or a ratable portion of the
Base Rate Advances or all or a ratable portion of one or more other Borrowings,
the Interest Period for which also ends on such day, to form a new Borrowing
comprised of LIBOR Advances, such division or combination to be made by notice
from the Borrower given to the Administrative Agent not later than noon on the
third Business Day prior to the proposed division or combination specifying the
date of such division or combination (which shall be a Business Day) and all
other relevant information (such as the Borrowings (or portions thereof) to be
divided or combined, the respective amounts of the Borrowings resulting from any
such division, the relevant Interest Periods, the amount of the Base Rate
Advances or other Borrowings (or portions thereof) to be so combined and such
other information as the Administrative Agent may request), but in no event
shall any Borrowing resulting from, or remaining after, any such division or
combination be less than $10,000,000, and in all cases each Bank's Advances as a
part of each such combined, resultant or remaining Borrowing shall be
proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination. Each Borrowing comprised of a Type of
Advance shall be that "Type" of Borrowing.                     

                           "Business Day" means (a) any day of the year except
Saturday, Sunday and any day on which banks are required or authorized to close
in New York City or Dallas, Texas and (b) if the applicable Business Day relates
to any LIBOR Advances, any day which is a "Business Day" described in clause (a)
and which is also a day for trading by and between banks in the London interbank
Eurodollar market.

                           "Change of Control" means (a) any "person" (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rules 13 d-3 and 13 d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Borrower, or (b) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by
such Board of Directors or whose nomination for election by the stockholders of
the Borrower was approved by a vote of the majority of the Directors of the
Borrower then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office.

                           "Citibank" means Citibank, N. A., a national banking
association.

                           "Co-Syndication Agent" means Wells Fargo Bank Texas,
N.A.

                           "Code" means the Internal Revenue Code of 1986 as
amended from time to time, or any successor Federal tax code, and any reference
to any statutory provision of the Code shall be deemed to be a reference to any
successor provision or provisions.

                           "Commitment" has the meaning specified in Section
2.01(a).

                           "Consolidated" refers to the consolidation of the
accounts of the Borrower and its Subsidiaries in accordance with GAAP.

                           "Consolidated Debt" means with respect to any Person,
as of any date of determination thereof, without duplication, the aggregate
principal amount of all then outstanding (a) indebtedness and other obligations
of such Person and its Consolidated Subsidiaries for the repayment of money
borrowed, including the unreimbursed amount of any drawings under letters of
credit issued for the account of such Person or any of its consolidated
subsidiaries, (b) obligations of such Person and its consolidated subsidiaries
as lessee under capital leases, (c) letters of credit other than letters of
credit issued in the ordinary course of business supporting non-Debt obligations
(e.g., bid bonds and performance guaranties incurred under drilling contracts,
vessel time charters, or other forms of service agreement in the ordinary course
of business), (d) without duplication, guaranties by such Person and any of its
consolidated subsidiaries of payment or collection of any obligations described
in clauses (a) through (c) above of any other Person, and (e) without
duplication, all Other Obligations of such Person and its Consolidated
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP as of such date.

                           "Consolidated EBITDA" means, for any period, (a) Net
Income for the Borrower and its consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus (b) to the
extent deducted in determining Net Income, Interest Expense, taxes, and
depreciation and amortization and other non-cash charges for the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.

                           "Consolidated Interest Expense" means, for any
period, Interest Expense for the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

                           "Consolidated Shareholders' Equity" means, as of any
date of determination for Borrower and its Subsidiaries, determined on a
consolidated basis, shareholders' equity as of that date determined in
accordance with GAAP.

                           "Consolidated Tangible Net Worth" means, as of any
date of determination, for Borrower and its consolidated Subsidiaries,
determined on a consolidated basis, Consolidated Shareholder's Equity on that
date minus the Intangible Assets of Borrower and its consolidated Subsidiaries
on such date, determined in accordance with GAAP.

                           "Convert", "Conversion" and "Converted" each refers
to a conversion of Advances or a Borrowing of one Type into Advances or a
Borrowing of another Type, as the case may be, pursuant to Section 2.07, Section
2.08, Section 2.10(b) or Section 2.11.

                           "Debt" means, in the case of any Person, (i)
indebtedness of such Person for borrowed money, (ii) obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (iii) obligations
of such Person to pay the deferred purchase price of property or services (other
than accounts payable arising in the ordinary course of business and payable on
customary terms), (iv) obligations of such Person to deliver property or
services for which prepayment has been made, to the extent reflected as a
liability pursuant to GAAP, (v) monetary obligations of such Person as lessee
under leases that are, in accordance with GAAP, recorded as capital leases, (vi)
without duplication, all letters of credit issued for the account of such Person
or as to which such Person has any reimbursement obligation, whether or not
drawn, (vii) mark-to-market obligations of such Person under any interest rate,
currency, commodity or other swap, cap or collar or under any other derivatives
transaction, (viii) obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (ix) or clause (xi) of this definition, (x) indebtedness or
obligations of others of the kinds referred to in clauses (i) through (ix) or
clause (xi) of this definition secured by any Lien on or in respect of any
property of such Person, (xi) all liabilities of such Person in respect of
unfunded vested benefits under any Plan or Multiemployer Plan, except to the
extent an ERISA Affiliate has paid such liabilities within the time prescribed
by law, and (xii) without duplication, all Other Obligations of such Person;
provided, for clarity, that "Debt" shall not include trade payables and accrued
expenses arising in the ordinary course of business, deferred taxes, obligations
assumed or liabilities incurred under drilling contracts, vessel time charters
or other forms of service agreement in the ordinary course of business (e.g.,
bid bonds and performance guaranties), or preferred stock with no mandatory
redemption feature.

                           "Default" means an event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default.

                           "Demand Loan" has the meaning specified in Section
2.18(c).

                           "Documentation Agent" means HSBC Bank USA.

                           "Distribution" means any direct or indirect dividend,
distribution or other payment of any kind or character (whether in cash,
securities or other property) (i) in respect of any Equity Interest of the
Borrower or any Subsidiary or to the holders, as such, of any Equity Interest of
the Borrower or any Subsidiary (including pursuant to a merger or consolidation)
or (ii) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any Equity Interest of the Borrower
or any Subsidiary.

                           "Dollars" and "$" means lawful money of the United
States of America.

                           "Domestic Lending Office" means, with respect to any
Bank, the office of such Bank specified as its "Domestic Lending Office"
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Bank or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.

                           "Eligible Assignee" means (a) any Bank, (b) any
Affiliate of any Bank, and (c) with the consent of the Administrative Agent, the
Issuing Bank and the Borrower (which consent will not be unreasonably withheld),
any other commercial bank or financial institution not covered by clause (a) or
clause (b) of this definition; provided that neither the Borrower nor any
Subsidiary of the Borrower shall be an Eligible Assignee.

                           "Environment" shall have the meaning set forth in 42
U.S.C. ss. 9601(8) as defined on the date of this Agreement, and "Environmental"
means pertaining or relating to the Environment.

                           "Environmental Law" means any law, statute,
ordinance, rule, regulation, order, decision, decree, judgment, permit, license,
authorization or other agreement or Governmental Requirement arising from, in
connection with or relating to the pollution, protection or regulation of the
Environment or the protection or regulation of health or safety, whether the
foregoing are required or promulgated by any government or agency or other
authority of or in the United States (whether local, state, or federal) or any
foreign country or subdivision thereof, including those relating to the
disposal, removal, remediation, production, storing, refining, handling,
transferring, processing, recycling or transporting of or exposure to any
material or substance, wherever located.

                           "EPA" means the United States Environmental
Protection Agency or any successor thereto.

                           "Equity Interest" means as to any Person, any capital
stock, partnership interest, membership interest or other equity interest in
such Person, or any warrant, option or other right to acquire any Equity
Interest in such Person.

                           "ERISA" means the Employee Retirement Income Security
Act of 1974, as amended from time to time, and any successor statute of similar
import, together with the regulations thereunder, as in effect from time to
time.

                           "ERISA Affiliate" means any trade or business
(whether or not incorporated) which is a member of a group of which the Borrower
is a member and which is under common control within the meaning of the
regulations under Section 414 of the Code.

                           "ERISA Liabilities" means at any time the minimum
liability with respect to Plans which would be required to be reflected at such
time as a liability on the consolidated balance sheet of the Borrower and its
Subsidiaries under paragraphs 36 and 70 of Statement of Financial Accounting
Standards No. 87, as such Statement may from time to time be amended, modified
or supplemented, or under any successor statement issued in replacement thereof.

                           "Eurocurrency Liabilities" has the meaning assigned
to that term in Regulation D of the Federal Reserve Board, as in effect from
time to time.

                           "Eurodollar Lending Office" means, with respect to
any Bank, the office of such Bank specified as its "Eurodollar Lending Office"
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Bank (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.

                           "Events of Default" has the meaning specified in
Section 6.01.

                           "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended.

                           "Expiration Date" means, for any Letter of Credit,
the later of (i) the Stated Expiry Date of such Letter of Credit or such earlier
date, if any, on which such Letter of Credit is permanently cancelled in writing
by the Borrower, the beneficiary thereof and each transferee, if any, thereof,
(ii) if any Extension Event referred to in clause (i) of the definition herein
of Extension Event shall occur in respect of such Letter of Credit, the date on
which the Issuing Bank shall receive an opinion from its counsel to the effect
that a final and nonappealable judgment or order has been rendered or issued
either terminating the order, injunction or other process or decree restraining
the Issuing Bank from paying under such Letter of Credit or permanently
enjoining the Issuing Bank from paying under such Letter of Credit, and (iii) if
any Extension Event referred to in clause (ii) of the definition herein of
Extension Event shall occur in respect of such Letter of Credit, the date on
which the Issuing Bank shall receive an opinion from its counsel to the effect
that the Issuing Bank has no further liability under such Letter of Credit.

                           "Extension Event" means, in respect of any Letter of
Credit, that at any time either (i) the Issuing Bank shall have been served with
or otherwise be subjected to a court order, injunction or other process or
decree restraining or seeking to restrain the Issuing Bank from paying any
amount under such Letter of Credit and either (a) there has been a drawing under
such Letter of Credit which the Issuing Bank would otherwise be obligated to pay
or (b) the Stated Expiry Date of such Letter of Credit has occurred but the
right of the beneficiary or transferee to draw under such Letter of Credit has
been extended past such date in connection with the pendency of the related
court action or proceeding; or (ii) the beneficiary or transferee shall have
made a demand, on or prior to the Stated Expiry Date of such Letter of Credit,
to the effect that the Stated Expiry Date be extended or that the value of such
Letter of Credit be held for the account of the beneficiary or transferee, in
either case under circumstances in which the Issuing Bank may incur liability or
loss if the Issuing Bank does not comply with such demand, and either (a) the
Borrower shall have failed to authorize the Issuing Bank to so extend the Stated
Expiry Date within three banking days after the Issuing Bank shall have notified
the Borrower of such demand or (b) the Issuing Bank shall in its sole discretion
decline to extend such Stated Expiry Date.

                           "FDIC" means the Federal Deposit Insurance
Corporation, or any federal agency or authority of the United States from time
to time succeeding to its function.

                           "Federal Funds Rate" means, for any day, a
fluctuating interest rate per annum equal for such day to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

                           "Federal Reserve Board" means the Board of Governors
of the Federal Reserve System, or any federal agency or authority of the United
States from time to time succeeding to its function.

                           "GAAP" means United States generally accepted
accounting principles and policies consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(d)(ii).

                           "Governmental Requirements" means all judgments,
orders, writs, injunctions, decrees, awards, laws, ordinances, statutes,
regulations, rules, franchises, permits, certificates, licenses, authorizations
and the like and any other requirements of any government or any commission,
board, court, agency, instrumentality or political subdivision thereof.

                           "Hazardous Materials" means (i) any substance or
material identified as a hazardous substance pursuant to any Environmental Law,
(ii) any substance or material regulated as a hazardous or solid waste pursuant
to any Environmental Law, and (iii) any other material or substance regulated
under any Environmental Law. "Hazardous Materials" shall include pollutants,
contaminants, toxic substances, radioactive materials, refined products, natural
gas liquids, crude oil, petroleum and petroleum products, polychlorinated
biphenyls and asbestos.

                           "Illegality Event" has the meaning specified in
Section 2.11.

                           "Indemnified Parties" has the meaning specified in
Section 8.04(c).

                           "Insufficiency" means, with respect to any Plan, the
amount, if any, by which the present value of the accrued benefits under such
Plan exceeds the fair market value of the assets of such Plan allocable to such
benefits.

                           "Intangible Assets" means, on any date of its
determination for Borrower and its subsidiaries on a consolidated basis, assets
that are considered to be intangible assets under GAAP.

                           "Interest Expense" means, for any Person for any
period, such Person's total interest expense, whether paid or accrued (including
that attributable to obligations which have been or should be, in accordance
with GAAP, recorded as capital leases), as determined in accordance with GAAP.

                           "Interest Period" means, with respect to each LIBOR
Advance, in each case comprising part of the same Borrowing, the period
commencing on the date of such Advance or the date of the Conversion of any
Advance into (or the division or combination of any Borrowing resulting in) such
an Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months (or, as to any Interest Period, such other period as the
Borrower and the Banks may agree to for such Interest Period), in each case as
the Borrower may, upon notice received by the Administrative Agent not later
than noon (Dallas, Texas time) on the third Business Day prior to the first day
of such Interest Period (or, as to any Interest Period, at such other time as
the Borrower and the Banks may agree to for such Interest Period), select;
provided that:

                           (a)     Interest Periods commencing on the same date
for Advances comprising part of the same Borrowing shall be of the same
duration;

                           (b)     whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the immediately preceding Business Day;

                           (c)     any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month in which such Interest
Period would have ended if there were a numerically corresponding day in such
calendar month;

                           (d)     no Interest Period may end after the
Termination Date; and

                           (e)     the Borrower may not select any Interest
Period if any Event of Default exists.

                           "Investment" means, as applied to any Person, any
direct or indirect (i) purchase or other acquisition by such Person of any
Equity Interest or Debt of any other Person, (ii) loan or advance made by such
Person to any other Person, (iii) guaranty, assumption or other incurrence of
liability by such Person of or for any Debt or other obligation of any other
Person, (iv) creation of any Debt owed to such Person by any other Person, or
(v) capital contribution or other investment by such Person in any other Person.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment or interest earned on such Investment.

                           "Issuing Bank" means Den norske Bank ASA, New York
Branch.

                           "Lead Arranger" means Salomon Smith Barney Inc.

                           "Letter of Credit" means each letter of credit issued
by any Issuing Bank pursuant to Section 2.18, as extended or otherwise modified
by the Issuing Bank from time to time.

                           "Letter of Credit Liabilities" means the maximum
aggregate amount of all undrawn portions of Letters of Credit (after giving
effect to any step up provision or other mechanism for increases, if any) plus
the aggregate amount of all drawings under Letters of Credit which are unpaid.

                           "L/C Related Documents" has the meaning specified in
Section 2.18(d).

                           "LIBO Rate" means, for any Interest Period for each
LIBOR Advance comprising part of the same Borrowing, (a) the rate per annum
(rounded upward, if not an integral multiple of 1/100 of 1%, to the nearest
1/100 of 1% per annum) appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days before the first day of the relevant
Interest Period for a term comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Telerate Page 3750 (or any successor page), the rate per annum (rounded upward,
if not an integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per
annum) appearing on Reuters Screen LIBO page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days before the first day of such Interest
Period for a term comparable to such Interest Period; provided that if more than
one rate is specified on Reuters Screen LIBO page (or any successor page), the
applicable rate shall be the arithmetic mean of all such rates; and (c) if the
rate specified in clause (a) of this definition does not so appear on Telerate
Page 3750 (or any successor page) and if no rate specified in clause (b) of this
definition so appears on Reuters Screen LIBO page (or any successor page), the
interest rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum if such rate is not such a multiple) equal to the rate per annum at
which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the amount of the LIBOR
Advance of the Administrative Agent comprising part of such Borrowing and for a
period equal to such Interest Period.

                           "LIBOR Advance" means an Advance which bears interest
as provided in Section 2.05(b).

                           "LIBOR Borrowing" means a Borrowing comprised of
LIBOR Advances.

                           "Lien" means any mortgage, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any production
payment, advance payment or similar arrangement with respect to minerals in
place, any agreement to grant any Lien, any agreement to refrain from granting
any Lien granted by or required to be granted by any Loan Document, any
conditional sale or other title retention agreement and the interest of a lessor
under a capital lease), whether or not filed, recorded or otherwise perfected
under applicable law.

                           "Loan Document" means this Agreement, each Note (if
any), each Notice of Borrowing and each other document or instrument executed
and delivered in connection with this Agreement.

                           "Losses" has the meaning specified in Section
8.04(c).

                           "Majority Banks" means at any time Banks holding at
least 51% of the sum of the then aggregate principal amount of outstanding
Advances plus the then existing amount of Letter of Credit Liabilities, or, if
no such principal amount and no Letter of Credit Liabilities are then
outstanding, Banks having at least 51% of the Commitments. For purposes of this
definition, Letter of Credit Liabilities shall be considered held by the
respective Banks in accordance with the respective amounts of their
participations therein pursuant to Section 2.18, with the Issuing Bank holding
the balance thereof after taking into account such participations.

                           "Material Adverse Change" means any change in the
business, property, financial condition or results of operations of the Borrower
and its Subsidiaries has occurred which could reasonably be expected to have a
Material Adverse Effect.

                           "Material Adverse Effect" means any material adverse
effect on the business, property, financial conditions, or results of operations
of the Borrower and its Subsidiaries taken as a whole or the ability of the
Borrower to perform its obligations under any of the Loan Documents; provided
that any quantification of threshold amount in the representations, warranties,
covenants, or Events of Default contained in this Agreement shall not be deemed
to indicate the threshold at which a "Material Adverse Effect" would be caused.

                           "Material Subsidiary" means, on any date of its
determination, any Subsidiary of the Borrower that owns assets having a book
value equal to or greater than ten percent (10%) of the book value of all assets
of the Borrower and its consolidated Subsidiaries on such date.

                           "Moody's" means Moody's Investors Service, Inc.

                           "Multiemployer Plan" means a "multiemployer plan" as
defined in Section 4001(a)(3) of ERISA to which the Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

                           "Multiple Employer Plan" means an employee benefit
plan, other than a Multiemployer Plan, subject to Title IV of ERISA to which the
Borrower or any ERISA Affiliate, and more than one employer other than the
Borrower or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or any ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

                           "Net Income" means, for any Person for any period,
such Person's net income (or loss) for such period, excluding (a) all
extraordinary gains and losses, as determined in accordance with GAAP, and (b)
all net gains and losses on the sale or other disposition, not in the ordinary
course of business, of investments and other capital assets, provided that there
shall also be excluded any related charges for taxes thereon, all as determined
in accordance with GAAP.

                           "Note" means a promissory note of the Borrower
requested by any Bank payable to the order of such Bank, in substantially the
form of Exhibit A, evidencing the aggregate indebtedness of the Borrower to such
Bank resulting from Advances owed to such Bank.

                           "Notice of Borrowing" has the meaning specified in
Section 2.02.

                           "Notice of Letter of Credit" has the meaning
specified in Section 2.18(a).

                           "Obligations" means all obligations (liquidated,
contingent or otherwise) from time to time owed by the Borrower or any
Subsidiary of the Borrower pursuant to, as a result of or in connection with any
of the Loan Documents, including all principal of and interest on the Advances,
all obligations to reimburse the Issuing Bank for any payment under any Letter
of Credit and all obligations to pay fees, costs, expenses, indemnities and
other amounts under any Loan Document.

                           "Other Obligations" means, for any Person, as of any
date of determination thereof, the aggregate amount, determined in accordance
with GAAP as of such date, without duplication of any clause within this
definition, all (i) obligations of such Person under any lease which is treated
as an operating lease for financial accounting purposes and a financing lease
for tax purposes, in an amount equal to the base amount on which rental payments
are measured minus the unpaid balance contributed, pledged, or otherwise
provided by such Person or its Affiliates to collateralize the lessee's
obligations in connection with such lease and minus the principal amount of any
of the lessor's debt that such Person or its Affiliates have purchased; (ii) the
net cash payment obligations of such Person with respect to any forward sale
contract for a commodity with respect to which such Person has received a
prepayment by a counterparty thereto, provided that in no event shall "Other
Obligations" include forward sales contracts that are entered into in the
ordinary course of such Person's trading business, if any, and not intended to
function as a borrowing of funds; and (iii) all guaranties of collection or
payment of any obligation described in clauses (i) and (ii) of any other Person;
provided, however, that in no event shall "Other Obligations" include (a) any
completion or performance guaranties (or similar guaranties that a project or a
Subsidiary of such Person perform as planned) or (b) pure operating leases
entered in the ordinary course of business, including but not limited to pure
operating leases of business equipment.

                           "Other Taxes" has the meaning specified in Section
2.13(c).

                           "Payment Office" means the office of the
Administrative Agent located at 200 Park Avenue, New York, New York 10166, or
such other office as the Administrative Agent may designate by written notice to
the other parties hereto.

                           "PBGC" means the Pension Benefit Guaranty
Corporation, or any federal agency or authority of the United States from time
to time succeeding to its function.

                           "Permitted Debt" means

                           (i)     Debt incurred pursuant to this Agreement and
the other Loan Documents;

                           (ii)     Debt existing on the effective date of this
Agreement, and subsequent extensions, refinancings or renewals thereof, so long
as such extensions, refinancings or renewals do not cause the aggregate
principal amount of such Debt to increase from that in effect on the date of
this Agreement;

                           (iii)     Debt incurred under any interest rate
agreements, foreign exchange agreements or derivative obligations entered into
by any of the Borrower's Material Subsidiaries in the ordinary course of
business, provided such undertakings are not for speculative purposes;

                           (iv)     Debt owing to the Borrower or any Restricted
Subsidiary;

                           (v)     Debt of any of the Restricted Subsidiaries
under any letters of credit supporting obligations which are not Debt, issued in
the ordinary course of business and obtained outside the facility represented by
this Agreement;

                           (vi)    Debt incurred by any Restricted Subsidiary
(and guarantees given by any Restricted Subsidiary supporting such Debt) to
acquire, construct, renovate or upgrade any drilling rig or marine
transportation vessel, including without limitation the Rigs;

                           (vii)  Debt of any Person existing at the time such
Person (a) becomes a Subsidiary of the Borrower or any of its Subsidiaries, or
(b) is merged with or into the Borrower or any of its Subsidiaries; provided
that no Default or Event of Default exists at the time of or would occur as a
result of the incurrence of such Debt and that such Debt is not recourse to the
Borrower or any Restricted Subsidiary prior to the date of such Person's
acquisition by or merger into the Borrower or any of its Subsidiaries; and

                           (viii)  Any other Debt of the Restricted Subsidiaries
that may be incurred, provided (a) Borrower is in proforma compliance with the
financial covenants that are set forth in Section 5.02(a) (as of the last day of
the most recently ended four fiscal quarter period) and Section 5.02(b)
(immediately after giving effect thereto), (b) no Default or Event of Default
exists at the time of the incurrence of such Debt, nor would such result
therefrom, and (c) such Debt of the Restricted Subsidiaries (excluding all such
Debt permitted under clauses (i) - (vii) above) shall not at any time exceed
$100,000,000 in aggregate principal amount outstanding at any one time, of which
no more than $50,000,000 shall constitute Debt which is recorded as capital
leases in accordance with GAAP.

                           "Permitted Liens" means

                           (i)     Liens for taxes, assessments or governmental
charges or levies on Property of the Borrower or a Restricted Subsidiary, if the
same shall not at any time be delinquent or are being contested in good faith
and by appropriate proceedings and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower or such Restricted
Subsidiary;

                           (ii)    Liens that are imposed by law in the ordinary
course of business, such as carriers', warehousemen's, materialmen's and
mechanics' liens, statutory landlord liens, maritime liens and other similar
Liens, if the same shall not at any time be delinquent or are being contested in
good faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or such
Restricted Subsidiary;

                           (iii)   Liens arising in the ordinary course of
business out of or in connection with pledges or deposits under workers'
compensation laws, unemployment insurance, old age pensions, social security
retirement benefits or other forms of governmental insurance;

                           (iv)    Liens created by any of the Loan Documents;

                           (v)     Minor defects, irregularities and
deficiencies in title to, and easements, rights-of-way, zoning restrictions and
other similar restrictions, charges or encumbrances, defects and irregularities
in the physical placement and location of pipelines within areas covered by
easements, leases, licenses and other rights in real property in favor of the
Borrower or any Restricted Subsidiary, in each case which do not interfere with
the ordinary conduct of business, and which do not materially detract from the
value of the property which they affect;

                           (vi)    Any right of set-off arising under common law
or by statute;

                           (vii)   Liens arising from judgments, decrees,
arbitration awards or attachments in existence not more than 30 days after the
entry thereof or with respect to which execution has been stayed or the payment
of which is covered by insurance;

                           (viii)  Liens against real property with respect to
which the Borrower or any Restricted Subsidiary has been granted easements,
rights-of-way or other real estate interests, which have been created or
incurred prior to the acquisition by the Borrower or such Restricted Subsidiary
of such easements, rights-of-way or other real estate interests, or thereafter
by the Persons from whom the Borrower or such Restricted Subsidiary obtains such
real estate interests and their successors and assigns (other than the Borrower
or any Subsidiary);

                           (ix)    Liens incurred in the ordinary course of
business to secure performance of tenders, bids or contracts entered into in the
ordinary course of business;

                           (x)     Liens existing on the effective date of this
Agreement and listed on Schedule V and Liens incurred pursuant to subsequent
extensions, refinancings, or renewals of the underlying obligations secured by
such Liens, provided that no additional assets of the Borrower or any of its
Material Subsidiaries are pledged in support thereof and that the underlying
obligations do not increase;

                           (xi)    Liens to secure Debt recorded as capital
leases in accordance with GAAP;

                           (xii)   Liens to secure supersedeas bonds in an
aggregate outstanding amount not to exceed $15,000,000 at any time;

                           (xiii)  Liens to secure Debt incurred by the Borrower
or any Restricted Subsidiary (and guarantees given by the Borrower or any
Restricted Subsidiary supporting such Debt) (a) to acquire or construct any
drilling rig or marine transportation vessel, including without limitation any
Rigs not owned by the Borrower and any of its Subsidiaries as of the date of
this Agreement, provided that any such Lien shall exist only against such
drilling rig or marine transportation vessel acquired or constructed, or (b) to
renovate or upgrade any drilling rig or marine transportation vessel, including
without limitation the Rigs, which is not owned by the Borrower or any of its
Subsidiaries on the date of this Agreement but which is hereafter acquired or
constructed by the Borrower or such Restricted Subsidiary incurring such Debt,
provided that any such Lien shall exist only against such drilling rig or marine
transportation vessel renovated or upgraded; and

                           (xiv)   Any Liens of the Borrower and the Restricted
Subsidiaries not permitted above in clauses (i) through (xiii) above which
secure Debt in an aggregate outstanding principal amount that does not exceed
$100,000,000 at any time.

                           "Person" means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, firm or other entity, or a
government or any political subdivision or agency, department or instrumentality
thereof.

                           "Plan" means an employee benefit plan (other than a
Multiemployer Plan) which is (or, in the event that any such plan has been
terminated within five years after a transaction described in Section 4069 of
ERISA, was) maintained for employees of the Borrower or any ERISA Affiliate and
covered by Title IV of ERISA.

                           "Prescribed Forms" shall mean such forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (a) an income
tax treaty between the United States and the country of residence of the Bank
providing the forms or statements, (b) the Code, or (c) any applicable rule or
regulation under the Code, permit the Borrower to make payments hereunder for
the account of such Bank free of deduction or withholding of income or similar
taxes (except for any deduction or withholding of income or similar taxes as a
result of any change in or in the interpretation of any such treaty, the Code or
any such rule or regulation).

                           "Property" or "asset" (in either case, whether or not
capitalized) means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

                           "Ratable Portion" means as to any Bank at any date
(i) the amount obtained by dividing (a) such Bank's Commitment at such date by
(b) the aggregate amount at such date of all Commitments of all of the Banks, or
(ii) if no Commitments exist on such date, the amount obtained by dividing (a)
such Bank's Commitment on the day immediately prior to the termination of the
Commitments by (b) the aggregate amount of all Commitments of all of the Banks
on such day.

                           "Rating Category" means, as to the Borrower, the
relevant category applicable to the Borrower from time to time as set forth on
Schedule II, which is based on the highest ratings of the Borrower's senior
unsecured long-term debt by S&P or Moody's. If there is a one-notch split
between the two ratings, then the level corresponding to the higher rating shall
apply. If there is a more than one notch split in the two ratings, then the
rating that is one notch higher than the lowest rating shall apply.

                           "Register" has the meaning specified in Section
8.06(c).

                           "Reg U Limited Assets" means assets that are subject
to any arrangement (as contemplated by Regulation U) with any Bank, the
Administrative Agent or the Issuing Bank (i) that restricts the right or ability
of the Borrower or its Subsidiaries to sell, pledge or otherwise dispose of
(within the meaning of Regulation U) such assets or (ii) that provides that the
exercise of such right is or may be cause for accelerating the maturity of all
or any portion of the Advances or any other amount payable hereunder or under
such arrangement.

                           "Regulation U" means Regulation U of the Federal
Reserve Board, as the same is from time to time in effect.

                           "Regulation X" means Regulation X of the Federal
Reserve Board, as the same is from time to time in effect.

                           "Restricted Subsidiary" means any subsidiary that is
not an Unrestricted Subsidiary and shall include all Material Subsidiaries.

                           "Rig" means any and all mobile, offshore jack-up or
semi-submersible drilling units owned or leased by Borrower or any Subsidiary
and shall include those listed on Schedule IV, as same is supplemented and
amended from time to time, but excluding all platform rigs and Lake Maracaibo
type drilling barges.

                           "Standard & Poor's" means Standard & Poor's Ratings
Group, a division of McGraw-Hill, Inc. on the date hereof.

                           "Stated Expiry Date" means the original expiration
date stated on the face of any Letter of Credit, or such other date, if any, to
which the Issuing Bank extends the expiration of such Letter of Credit at the
request of the Borrower.

                           "Subsidiary" of any Person means any corporation,
partnership, joint venture, or other entity of which more than 50% of the
outstanding capital stock or other Equity Interests having ordinary voting power
(irrespective of whether or not at the time capital stock or other Equity
Interest of any other class or classes of such corporation, partnership, joint
venture, or other entity shall or might have voting power upon the occurrence of
any contingency) is at the time owned directly or indirectly by such Person.
Unless otherwise provided or the context otherwise requires, the terms
"Subsidiary" and "Subsidiaries" refer to a Subsidiary or Subsidiaries of the
Borrower.

                           "Syndication Agent" means Citibank, N.A., a national
banking association.

                           "Taxes" has the meaning specified in Section 2.13(a).

                           "Termination Date" means July 26, 2007 or the earlier
date of termination in whole of the Commitments pursuant to this Agreement.

                           "Termination Event" means (a) a "reportable event",
as such term is described in Section 4043 of ERISA (other than a "reportable
event" not subject to the provision for 30-day notice to the PBGC), or an event
described in Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a "substantial employer", as such term is defined in Section 4001(a)(2) of
ERISA, or the incurrence of liability by the Borrower or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

                           "Type" has the meaning specified in the definition of
the term "Advance" (with respect to a Advance) and in the definition of the term
"Borrowing" (with respect to a Borrowing).

                           "Unrestricted Subsidiary" means any subsidiary
designated as such on Schedule III hereto, as supplemented or amended from time
to time, which designation, amendment and supplement must be approved by the
Majority Lenders, such approval not to be unreasonably withheld.

                           "Voting Stock" means, with respect to any
corporation, the outstanding stock of all classes (or equivalent interests)
which ordinarily, in the absence of contingencies, entitles holders thereof to
vote for the election of directors (or Persons performing similar functions) of
such corporation, even thought the right to so vote has been suspended by the
happening of such a contingency.

                           "Withdrawal Liability" shall have the meaning given
such term under Part I of Subtitle E of Title IV of ERISA.

                                   SECTION 1.02.    Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word "from" means "from and including" and the words
"to" and "until" each means "to but excluding". Unless otherwise indicated, all
references to a particular time are references to New York City time.

                                   SECTION 1.03.    Accounting Terms. All
accounting terms not specifically defined herein shall be construed in
accordance with, and certificates of compliance with financial covenants shall
be based on, GAAP; provided the financial statements and reports required
pursuant to Sections 5.01(a)(i) shall be prepared in accordance with generally
accepted accounting principles consistently applied except to the extent stated
therein.

                                   SECTION 1.04.   Miscellaneous.    The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. The term "including" shall mean
"including, without limitation,", the term "include" shall mean "include,
without limitation," and the term "includes" shall mean "includes, without
limitation,".

ARTICLE II

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

                                   SECTION 2.01.   The Advances. (a) Each Bank
severally agrees, on the terms and conditions hereinafter set forth, to make one
or more Advances to the Borrower from time to time on any Business Day during
the period from the date hereof until the Termination Date in an aggregate
amount not to exceed at any time outstanding the amount equal to (i) the amount
set opposite such Bank's name on Schedule VI hereto as its Commitment or, if
such Bank has entered into any Assignment and Acceptance, set forth for such
Bank as its Commitment in the Register maintained by the Administrative Agent
pursuant to Section 8.06(c), as such amount may be adjusted pursuant to Section
2.15, Section 2.16 or Section 6.01 (such Bank's "Commitment") minus (ii) such
Bank's Ratable Portion of outstanding Letter of Credit Liabilities; provided
that no Advance shall be required to be made, except as part of a Borrowing that
is in an aggregate amount not less than $10,000,000 (and in integral multiples
of $1,000,000 in excess thereof), and each Borrowing shall consist of Advances
of the same Type having (in the case of a Borrowing comprised of LIBOR Advances)
the same Interest Period, made on the same day by the Banks ratably according to
their respective Commitments. Within the limits of each Bank's Commitment, the
Borrower may borrow, prepay pursuant to Section 2.09 and reborrow under this
Section 2.01(a) until the Termination Date, but in no event will any Bank be
obligated to make any Advance, if the amount of such Advance plus all other
Advances owed to such Bank would exceed its Commitment.

                                   SECTION 2.02.   Making the Advances. (a) Each
Borrowing shall be made on notice, given not later than noon (New York City
time) (x) in the case of a proposed Borrowing comprised of LIBOR Advances, at
least three Business Days prior to the date of the proposed Borrowing (or, as to
any proposed Borrowing comprised of LIBOR Advances, at such other time as the
Borrower and the Banks may agree to for such proposed Borrowing) and (y) in the
case of a proposed Borrowing comprised of Base Rate Advances, on the day of the
proposed Borrowing, by the Borrower to the Administrative Agent, which shall
give to each Bank prompt notice thereof by telex or telecopy. Each such notice
of a Borrowing (a "Notice of Borrowing") shall be by telex or telecopy, in
substantially the form of Exhibit B, identifying therein the requested Borrowing
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing comprised of LIBOR Advances, initial
Interest Period for each such Advance, provided that the Borrower may not
specify LIBOR Advances for any Borrowing if, after giving effect to such
Borrowing, LIBOR Advances having more than eight different Interest Periods
shall be outstanding. In the case of a proposed Borrowing comprised of LIBOR
Advances, the Administrative Agent shall promptly notify each Bank of the
applicable interest rate under Section 2.05(b). Each Bank shall, before noon
(2:00 P.M. in the case of a Borrowing comprised of Base Rate Advances) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its Payment Office, in same day funds,
such Bank's ratable portion of such Borrowing. After the Administrative Agent's
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at the Administrative Agent's aforesaid address.

                           (b)     Each Notice of Borrowing shall be irrevocable
and binding on the Borrower. In the case of any Borrowing which the related
Notice of Borrowing specifies is to be comprised of LIBOR Advances, the Borrower
shall indemnify each Bank against any loss, cost or expense incurred by such
Bank as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including any loss (excluding loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund the Advance to be made by such Bank as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date. Any Bank requesting indemnification under this Section
2.02(b) shall provide to Borrower a reasonable explanation of any such loss,
cost, or expense for which such Bank requests indemnification.

                           (c)     Unless the Administrative Agent shall have
received notice from a Bank prior to the date of any Borrowing that such Bank
will not make available to the Administrative Agent such Bank's ratable portion
of such Borrowing, the Administrative Agent may assume that such Bank has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) of this Section 2.02 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Bank shall not
have so made such ratable portion available to the Administrative Agent, such
Bank and the Borrower severally agree to repay to the Administrative Agent such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, (i) in the case of the Borrower, one
Business Day after the Administrative Agent requests such payment from the
Borrower, which request shall not be sooner than one Business Day after such
Bank's ratable portion was due, with interest at the interest rate applicable at
the time to Advances comprising such Borrowing, and (ii) in the case of such
Bank, forthwith upon demand, with interest at the Federal Funds Rate. If such
Bank shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Bank's Advance as part of such Borrowing
for purposes of this Agreement.

                           (d)     The failure of any Bank to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Bank of
its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Bank shall be responsible for the failure of any other Bank to
make the Advance to be made by such other Bank on the date of any Borrowing.

                           (e)     Each Bank, at its option, may request a Note
of the Borrower payable to the order of such Bank, evidencing the indebtedness
of the Borrower to such Bank resulting from Advances owing to such Bank, in
substantially the form of Exhibit A hereto.

                                SECTION 2.03.   Fees.   (a) The Borrower agrees
to pay to the Administrative Agent for the account of each Bank a facility fee
on the average daily amount of such Bank's Commitment, regardless of usage, from
the date hereof in the case of each Bank listed on the signature pages hereof
and from the effective date specified in the Assignment and Acceptance pursuant
to which it became a Bank in the case of each other Bank until the Termination
Date at the rate per annum set forth in Schedule II hereto. The facility fee is
payable quarterly in arrears on the last day of each March, June, September and
December, commencing September 30, 2002, and on the Termination Date.

                           (b)     The Borrower agrees to pay to the
Administrative Agent for the account of each Bank a utilization fee for each day
on which 33% or more of the Commitment of such Bank is funded, from the date
hereof in the case of each Bank listed on the signature pages hereof and from
the effective date specified in the Assignment and Acceptance pursuant to which
it became a Bank in the case of each other Bank until the Termination Date, at
the rate per annum equal to 0.25% of the aggregate principal amount of
outstanding Advances on such day. The utilization fee is payable quarterly in
arrears on the last day of each March, June, September and December, commencing
September 30, 2002, and on the Termination Date.

                           (c)     The Borrower shall pay to the Administrative
Agent such fees as may be separately agreed to by the Borrower and the
Administrative Agent, as the case may be.

                                SECTION 2.04. Repayment.   The Borrower shall
repay to the Banks the principal of all of the Advances on the Termination Date.
Additionally, if at any time the aggregate principal amount of all Advances owed
to any Bank exceeds its Commitment, the Borrower shall ratably repay to the
Banks the Advances in an amount necessary so that no Bank is owed a principal
amount of Advances that exceeds its Commitment.

                                SECTION 2.05.   Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owed to each Bank from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

                           (a)   Base Rate Advances. During such periods as such
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of the Base Rate in effect from time to time, payable quarterly on the last day
of each March, June, September and December during such periods, on each other
date provided herein and on the date such Base Rate Advance shall be changed (in
whole or in part) as a result of any division or combination of any Borrowing or
shall be Converted (in whole or in part); provided that any amount of principal
(other than principal of LIBOR Advances bearing interest pursuant to the proviso
to Section 2.05(b)) which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to the sum of 2% per annum plus the Applicable Base
Rate Margin in effect from time to time.

                           (b)   LIBOR Advances. During such periods as such
Advance is a LIBOR Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of the LIBO Rate for such Interest
Period for such Advance plus the Applicable Margin for such Interest Period,
payable on the last day of such Interest Period, on each other date provided
herein and, if such Interest Period has a duration of more than three months, on
the day which occurs during such Interest Period three months from the first day
of such Interest Period; provided that any amount of principal of any LIBOR
Advance which is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest, from the date on which such amount is due
until such amount is paid in full, payable on demand, at a rate per annum equal
at all times to the greater of (x) the sum of 2% per annum plus the Base Rate in
effect from time to time, and (y) the sum of 2% per annum plus the rate per
annum required to be paid on such Advance immediately prior to the date on which
such amount became due.

                                SECTION 2.06.   Additional Interest on LIBOR
Advances. If any Bank is required under regulations of the Federal Reserve Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, and if as a result thereof there is an
increase in the cost to such Bank of agreeing to make or making, funding or
maintaining LIBOR Advances, then the Borrower shall from time to time, upon
demand by such Bank (with a copy of such demand to the Administrative Agent),
unless such Bank withdraws its demand for such additional amounts pursuant to
Section 2.16(b) or the Borrower is not obligated to pay such amounts pursuant to
Section 2.16(a), pay to the Administrative Agent for the account of such Bank
additional amounts, as additional interest hereunder, sufficient to compensate
such Bank for such increased cost. Such Bank shall provide to Borrower a
reasonable explanation of such amounts to be paid by Borrower.

                                SECTION 2.07.   Interest Rate Determination and
Protection. (a) The Administrative Agent shall give prompt notice to the
Borrower and the Banks of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.05(b).

                           (b)   If the Administrative Agent is unable to obtain
timely information for determining the LIBO Rate for any LIBOR Advance,

                                (i)     the Administrative Agent shall forthwith
notify the Borrower and the Banks that the interest rate cannot be determined
for such LIBOR Advances,

                                (ii)     each such Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance (or if such Advance is then a Base Rate Advance, will continue
as a Base Rate Advance), and

                                (iii)   the obligation of the Banks to make, or
to Convert Advances or Borrowings into, or make divisions or combinations of
Borrowings resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.

                                (c)   If the Majority Banks notify the
Administrative Agent that either (A) the applicable interest rate for any
Interest Period for any LIBOR Advance will not adequately reflect the cost to
such Majority Banks of making, funding or maintaining their respective LIBOR
Advances for such Interest Period, or (B) Dollar deposits in the amounts of
their respective Advances for such Interest Period are not available to them in
the London interbank market, the Administrative Agent shall forthwith so notify
the Borrower and the Banks, whereupon

                                (i)     each such Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance (or, if such Advance is then a Base Rate Advance, will continue as
a Base Rate Advance), and

                                (ii)    the obligation of the Banks to make, or
to Convert Advances or Borrowings into, or to make divisions or combinations of
Borrowings resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.

                                (d)   If the Borrower shall fail to select the
duration of any Interest Period for any LIBOR Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Banks and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into LIBOR Advances with an Interest Period of one
month.

                                (e)   At the end of the relevant Interest Period
following the date on which the aggregate unpaid principal amount of Advances
comprising any LIBOR Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000, such Advances shall automatically Convert
into Base Rate Advances, and on and after such date the right of the Borrower to
Convert such Advances into LIBOR Advances shall terminate; provided that if and
so long as each such Advance shall be of the same Type and have an Interest
Period ending on the same date as Advances comprising another Borrowing or other
Borrowings, and the aggregate unpaid principal amount of all such Advances of
all such Borrowings shall equal or exceed $1,000,000, the Borrower shall have
the right to continue all such Advances as, or to Convert all such Advances
into, Advances of such Type having an Interest Period ending on such date.

                                (f)   Upon the occurrence and during the
continuance of an Event of Default, each LIBOR Advance shall automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance.

                                SECTION 2.08.   Voluntary Conversion of
Borrowings; Continuation of LIBOR Borrowings. (a) The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than noon
(x) in the case of a proposed Conversion into a LIBOR Borrowing, on the third
Business Day prior to the date of the proposed Conversion and (y) in the case of
a proposed Conversion into a Base Rate Borrowing, on the date of the proposed
Conversion and subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07,
2.08(c) and 2.11, Convert all or any portion of a Borrowing of one Type into a
Borrowing of another Type; provided that any Conversion of any LIBOR Borrowing
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Borrowing. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Borrowing (or
identified portion thereof) to be Converted and the Type into which it is to be
Converted, and (iii) if such Conversion is into a LIBOR Borrowing, the duration
of the Interest Period for each LIBOR Advance comprising such LIBOR Borrowing.

                                (b)   The Borrower may continue all or any
portion of any LIBOR Borrowing as a LIBOR Borrowing for an additional Interest
Period that complies with the requirements set forth in the definition herein of
"Interest Period," by giving notice of such Interest Period as set forth in such
definition, subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07,
2.08(c) and 2.11.

                                (c)   All Borrowings, divisions and combinations
of Borrowings, Conversions and continuations under this Agreement shall be
effected in a manner that (i) treats all Banks ratably (including, for example,
effecting Conversions of any portion of a Borrowing in a manner that results in
each Bank retaining its same ratable percentage of both the Converted portion
and the remaining portion not Converted), and (ii) in the case of LIBOR
Borrowings, results in each LIBOR Borrowing (including, in the case of any
Conversion of a portion of a LIBOR Borrowing, both the Converted portion and the
remaining portion not Converted) being in an amount not less than $1,000,000;
provided that clause (ii) immediately above shall not limit the Borrower's
rights under the proviso of Section 2.07(f). Upon Conversion of any Borrowing,
or portion thereof, into a particular Type, all Advances comprising such
Borrowing or portion thereof, as the case may be, will be deemed Converted into
Advances of such Type. Notwithstanding any other provision hereof, during the
continuance of any Event of Default the Borrower may not divide or combine
Borrowings, continue all or any portion of any LIBOR Borrowing for an additional
Interest Period or Convert all or any portion of a Borrowing into a LIBOR
Borrowing.

                                SECTION 2.09.   Optional Prepayments. The
Borrower may (i) in respect of LIBOR Advances, upon at least two Business Days'
notice, and (ii) in respect of Base Rate Advances, upon notice by noon on the
day of the proposed prepayment, to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment and the Types of Advances
to be prepaid, and the specific Borrowing or Borrowings to be prepaid in whole
or in part, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or
penalty; provided that each partial prepayment shall be in an aggregate
principal amount not less than $10,000,000 (and in increments of $1,000,000 in
excess thereof), and provided further that if the Borrower prepays any LIBOR
Advance on any day other than the last day of an Interest Period therefor, the
Borrower shall compensate the Banks pursuant to Section 8.04(b).

                                SECTION 2.10.   Increased Costs; Capital
Adequacy, Etc. (a) If, due to either (i) the introduction of or any change in or
in the interpretation of any law or regulation by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or (ii) the compliance with any guideline or request from
any governmental authority, central bank or comparable agency (whether or not
having the force of law), there shall be any increase in the cost to any Bank of
agreeing to make or making, funding or maintaining LIBOR Advances (other than
increased costs described in Section 2.06 or in Section 2.10(c) below), then the
Borrower shall from time to time, upon demand by such Bank (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost unless such Bank shall have withdrawn its demand for
additional compensation for such increased cost pursuant to Section 2.16(b) or
the Borrower is not obligated to pay such amounts pursuant to Section 2.16(a).
Such Bank shall provide to Borrower a reasonable explanation of such amounts to
be paid by Borrower.

                                (b)   If the Borrower so notifies the
Administrative Agent within five Business Days after any Bank notifies the
Borrower of any increased cost pursuant to the provisions of Section 2.10(a),
the Borrower shall Convert all Advances of the Type affected by such increased
cost of all Banks then outstanding into Advances of another Type in accordance
with Section 2.08 and, additionally, reimburse such Bank for such increased cost
in accordance with Section 2.10(a).

                                (c)   If any Bank shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency (except to the extent such
request or directive arises as a result of the individual creditworthiness of
such Bank), has the effect of increasing the amount of capital required or
expected to be maintained as a result of its Commitment hereunder or the
existence of any Letter of Credit, such Bank shall have the right to give prompt
written notice and demand for payment thereof to the Borrower with a copy to the
Administrative Agent (which notice and demand shall show in reasonable detail
the calculation of such additional amounts as shall be required to compensate
such Bank for the increased cost to such Bank as a result of such increase in
capital and shall certify that such costs are generally being charged by such
Bank to other similarly situated borrowers under similar credit facilities),
although the failure to give any such notice shall not, unless such notice fails
to set forth the information required above, release or diminish any of the
Borrower's obligations to pay additional amounts pursuant to this Section
2.10(c), and subject to Section 2.16, the Borrower shall pay such additional
amounts.

                                (d)   Each Bank shall use its best efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its Applicable Lending Office or change the
jurisdiction of its Applicable Lending Office, as the case may be, so as to
avoid the imposition of any increased costs under this Section 2.10 or to
eliminate the amount of any such increased cost which may thereafter accrue;
provided that no such selection or change of the jurisdiction for its Applicable
Lending Office shall be made if, in the reasonable judgment of such Bank, such
selection or change would be disadvantageous to such Bank.

                                (e)   No Bank shall be entitled to recover
increased costs pursuant to this Section 2.10, (a) incurred or accruing more
than 90 days prior to the date on which such Bank sent to the Borrower a written
notice and demand for payment as specified in this Section 2.10, or (b) to the
extent that such increased costs have resulted from the failure of such Bank to
have complied with Section 2.10(d).

                                SECTION 2.11.   Illegality. Notwithstanding any
other provision of this Agreement, if the introduction of or any change in or in
the interpretation of any law or regulation shall make it unlawful, or any
governmental authority, central bank or comparable agency shall assert that it
is unlawful (such unlawfulness or such assertion of unlawfulness being an
"Illegality Event"), for any Bank or its Eurodollar Lending Office (such a Bank
being an "Affected Lender") to perform its obligations hereunder to make LIBOR
Advances or to continue to fund or maintain LIBOR Advances hereunder, then, on
notice thereof and demand therefor by such Bank to the Borrower through the
Administrative Agent, (a) the obligation of the Banks to make, or to Convert
Advances or Borrowings into, or to make divisions or combinations of Borrowings
resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended until the
time set forth in the next succeeding sentence, and (b) the Borrower shall
forthwith Convert all LIBOR Advances of all Banks then outstanding into Advances
of another Type in accordance with Section 2.08. The suspension of the
obligation of the Banks to make LIBOR Advances or to continue to fund or
maintain LIBOR Advances, as set forth in the preceding sentence, shall terminate
upon the earliest to occur of the following: (i) the withdrawal by each Affected
Lender of its notice and demand with respect to the Illegality Event referenced
in this Section 2.11, (ii) the replacement by the Borrower of each Affected
Lender pursuant to Section 2.16(a) hereof with an Eligible Assignee that is not
an Affected Lender, and (iii) the termination by the Borrower of each Affected
Lender pursuant to Section 2.16(b) hereof. If an Illegality Event has ceased to
exist with respect to a Bank that has given notice and demand with respect to
such Illegality Event pursuant to this Section 2.11, such Bank shall promptly
withdraw such notice and demand by giving written notice of withdrawal to the
Administrative Agent and the Borrower. Upon termination of such suspension
pursuant to clause (i), (ii) or (iii) above, as applicable, the Administrative
Agent shall notify each Bank of such termination, and the Banks shall thereupon
again be obligated to make LIBOR Advances and LIBOR Borrowings and to continue
to fund, maintain, and Convert LIBOR Advances and LIBOR Borrowings in each case
in accordance with and to the extent provided in this Agreement.

                                SECTION 2.12.   Payments and Computations. (a)
The Borrower shall make each payment under any Loan Document not later than noon
on the day when due in Dollars to the Administrative Agent at its Payment Office
(or to the Issuing Bank, in the case of payments to the Issuing Bank under
Section 2.18) in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions on Letters of Credit as contemplated by
Section 2.18(b) ratably (other than amounts payable pursuant to Section 2.06,
2.10, 2.13, 2.16 or 8.04) to the Banks (decreased, as to any Bank, for any taxes
withheld in respect of such Bank as contemplated by Section 2.13(b)) for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Bank to such Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes (if any) in respect of the interest
assigned thereby to the Bank assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
At the time of each payment of any principal of or interest on any Borrowing to
the Administrative Agent, the Borrower shall notify the Administrative Agent of
the Borrowing to which such payment shall apply. In the absence of such notice,
the Administrative Agent may specify the Borrowing to which such payment shall
apply.

                                (b)   All computations of interest based on the
Base Rate (except during such times as the Base Rate is determined pursuant to
clause (c) of the definition thereof) shall be made by the Administrative Agent
on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the LIBO Rate, the Federal Funds Rate, of any
fee payable under Section 2.03 or, during such times as the Base Rate is
determined pursuant to clause (c) of the definition thereof, the Base Rate shall
be made by the Administrative Agent, and all computations of interest pursuant
to Section 2.06 shall be made by a Bank, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.06, by a Bank) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

                                (c)   Whenever any payment hereunder or under
the Notes (if any) shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided that if such extension would
cause payment of interest on or principal of LIBOR Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

                                (d)   Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Banks hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.

                                SECTION 2.13.    Taxes.  (a)   Any and all
payments by the Borrower hereunder or under the Notes (if any) shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges, fees,
duties or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, (1) taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which (or by a jurisdiction under the laws of a political subdivision of which)
such Bank or Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Bank's Applicable Lending Office or any political subdivision thereof and (2)
any taxes imposed by the United States of America by means of withholding at the
source if and to the extent that such taxes shall be in effect and shall be
applicable, on the date hereof (or, with respect to any entity that becomes a
Bank after the date hereof, on the date such entity becomes a Bank), to payments
to be made to such Bank or the Administrative Agent (all such non-excluded
taxes, levies, imposts, deductions, charges, fees, duties, withholdings and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note (if any) to any Bank or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) such Bank or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

                                (b)   Notwithstanding anything to the contrary
contained in this Agreement, each of the Borrower and the Administrative Agent
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or other similar taxes imposed by the United States of America
from interest, fees or other amounts payable hereunder for the account of any
Bank (without the payment by the Borrower of increased amounts to such Bank
pursuant to clause (a) above) other than a Bank (i) which is a domestic
corporation (as such term is defined in Section 7701 of the Code) for federal
income tax purposes or (ii) which has the duly executed Prescribed Forms on file
with the Borrower and the Administrative Agent for the applicable year to the
extent deduction or withholding of such taxes is not required as a result of the
filing of such duly executed Prescribed Forms, provided that if the Borrower
shall so deduct or withhold any such taxes, it shall provide a statement to the
Administrative Agent and such Bank, setting forth the amount of such taxes so
deducted or withheld, the applicable rate and any other information or
documentation which such Bank or the Administrative Agent may reasonably request
for assisting such Bank or the Administrative Agent to obtain any allowable
credits or deductions for the taxes so deducted or withheld in the jurisdiction
or jurisdictions in which such Bank is subject to tax.

                                (c)   In addition, the Borrower agrees to pay
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Notes (if any) or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or the Notes (hereinafter referred to
as "Other Taxes").

                                (d)   The Borrower, to the fullest extent
permitted by law, will indemnify each Bank and the Administrative Agent for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.13) paid by such
Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted, except (i) if such Taxes, Other Taxes, or other liability arise as a
result of the gross negligence or willful misconduct of such Bank or
Administrative Agent or (ii) if such Taxes, Other Taxes, or other liability
arise as a result of such Bank's failure to file any Prescribed Forms which are
available to it and for which it qualifies. This indemnification shall be made
within 30 days from the date such Bank or the Administrative Agent (as the case
may be) makes written demand therefor. No Bank nor the Administrative Agent
shall be indemnified for Taxes incurred or accrued more than 90 days prior to
the date that such Bank or the Administrative Agent notifies the Borrower
thereof.

                                (e)   Within 30 days after the date of any
payment of Taxes by or at the direction of the Borrower, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
(i) the original or a certified copy of a receipt evidencing payment thereof, if
the relevant taxing authority provides a receipt, or (ii) if the relevant taxing
authority does not provide a receipt, other reasonable evidence of the payment
thereof. Should any Bank or the Administrative Agent ever receive any refund,
credit or deduction from any taxing authority to which such Bank or the
Administrative Agent would not be entitled but for the payment by the Borrower
of Taxes as required by this Section 2.13 (it being understood that the decision
as to whether or not to claim, and if claimed, as to the amount of any such
refund, credit or deduction shall be made by such Bank or the Administrative
Agent in its sole discretion), such Bank or the Administrative Agent, as the
case may be, thereupon shall repay to the Borrower an amount with respect to
such refund, credit or deduction equal to any net reduction in taxes actually
obtained by such Bank or the Administrative Agent, as the case may be, and
determined by such Bank or the Administrative Agent, as the case may be, to be
attributable to such refund, credit or deduction.

                                (f)   Each Bank shall use its best efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its Applicable Lending Office or change the
jurisdiction of its Applicable Lending Office, as the case may be, so as to
avoid the imposition of any Taxes or Other Taxes or to eliminate the amount of
any such additional amounts which may thereafter accrue; provided that no such
selection or change of the jurisdiction for its Applicable Lending Office shall
be made if, in the reasonable judgment of such Bank, such selection or change
would be disadvantageous to such Bank.

                                (g)   Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.13 shall survive the payment in full of
principal and interest hereunder and under the Notes.

                                SECTION 2.14.   Sharing of Payments, Etc. (a) If
any Bank shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Advances made
by it (other than pursuant to Section 2.06, 2.10, 2.13, 2.16 or 8.04) in excess
of its ratable share of payments on account of the Advances obtained by all the
Banks, such Bank shall forthwith purchase from the other Banks such
participations in the Advances made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them, provided
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of its
ratable share (according to the proportion of (i) the amount of the
participation purchased from such Bank as a result of such excess payment to
(ii) the total amount of such excess payment) of such recovery together with an
amount equal to such Bank's ratable share (according to the proportion of (i)
the amount of such Bank's required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered.

                                (b)   The Borrower agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.14 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank were the direct creditor of the Borrower in the amount of such
participation.

                                SECTION 2.15.   Ratable Reduction or Termination
of the Commitments; Effect of Termination.   (a)  The Borrower shall have the
right, upon at least three Business Days' notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Banks, provided that each partial reduction shall
be in the aggregate amount of at least $10,000,000 or any whole multiple of
$1,000,000 in excess thereof.

                                (b)   Upon and at all times after any Commitment
of any Bank is terminated pursuant to any provision of this Agreement, such
Commitment shall be zero and such Bank shall have no further obligation to make
any Advances.

                                SECTION 2.16.   Replacement of Bank; Additional
Right to Terminate Commitments. In the event that any Bank demands payment
pursuant to Section 2.06, 2.10 or 2.13, or any Bank becomes an Affected Lender
as set forth in Section 2.11, the Borrower shall have the right, within 45 days
after the date of the giving by such Bank of any notice or demand required or
otherwise permitted to be given pursuant to Section 2.06, 2.10, 2.11 or 2.13 and
if no Event of Default or Default then exists, to either replace such Bank in
accordance with the procedure set forth in Section 2.16(a) or terminate all of
such Bank's Commitments in accordance with the procedure set forth in Section
2.16(b); provided that no such replacement or termination shall be effected
without (i) the prior written consent of the Issuing Bank (such consent not to
be unreasonably withheld, but any withholding of consent by the Issuing Bank
based on any good faith concern of the Issuing Bank regarding the
creditworthiness of the replacement Bank shall be deemed a reasonable
withholding of consent), (ii) in the case of a termination pursuant to section
2.16(b), a simultaneous reduction of the Letters of Credit in amounts such that
there is no increase in the potential exposure of the Issuing Bank that is not
participated to other Banks hereunder, and (iii) in the case of the replacement
or termination of the Bank that is the Issuing Bank, termination of all Letters
of Credit issued by such Issuing Bank.

                                (a)   If the Borrower determines to replace a
Bank pursuant to this Section 2.16, then the Borrower will have the right to
replace such Bank with an Eligible Assignee in accordance with Section 8.06(a),
(b) and (d) (including execution of an appropriate Assignment and Acceptance),
provided that such Eligible Assignee (i) shall unconditionally offer in writing
(with a copy to the Administrative Agent) to purchase all of such Bank's rights
hereunder and interest in the Advances owing to such Bank and the Note (if any)
held by such Bank without recourse at the principal amount of such Note plus
interest and accrued fees to the date of such purchase on a date therein
specified, and (ii) shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, as assignee, pursuant to which such Eligible Assignee
becomes a party hereto with a Commitment equal to that of the Bank being
replaced (plus, if such Eligible Assignee is already a Bank, the amount of its
Commitment, respectively, prior to such replacement); provided, further, that no
Bank or other Person shall have any obligation to increase any of its
Commitments or otherwise to replace, in whole or in part, any Bank. Upon
satisfaction of the requirements set forth in the first sentence of this Section
2.16(a), acceptance of such offer to purchase by the Bank to be replaced,
payment to such Bank of the purchase price in immediately available funds, and
the payment by the Borrower of all requested costs accruing to the date of
purchase which the Borrower is obligated to pay under Section 8.04 and all other
amounts owed by the Borrower to such Bank (other than the principal of and
interest on the Advances of such Bank and accrued fees to the date of such
purchase that are purchased by such Eligible Assignee), such Eligible Assignee
shall constitute a "Bank" hereunder with Commitments as so specified and the
Bank being so replaced shall no longer constitute a "Bank" hereunder and all of
its Commitments shall be deemed terminated, except that the rights under
Sections 2.06, 2.10, 2.13 and 8.04 of the Bank being so replaced shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a "Bank" hereunder. If, however, (x) a Bank accepts such an offer
and such Eligible Assignee fails to purchase such rights and interest on such
specified date in accordance with the terms of such offer, the Borrower shall
continue to be obligated to pay the increased costs and additional amounts due
to such Bank pursuant to Sections 2.06, 2.10 and 2.13 (if a demand or notice for
payment of increased costs or additional amounts pursuant to any of such
Sections is the basis of the proposed replacement), or (y) the Bank proposed to
be replaced fails to accept such purchase offer, the Borrower (if a demand or
notice for payment of increased costs or additional amounts pursuant to any of
such Sections is the basis of the proposed replacement) shall not be obligated
to pay to such Bank such increased costs or additional amounts incurred or
accrued from and after the date of such purchase offer, and neither the failure
to purchase as set forth in clause (x) of this sentence nor the failure to
accept a purchase offer as set forth in clause (y) of this sentence, shall
affect any rights the Borrower may have to terminate such Bank's Commitments in
accordance with Section 2.16(b).

                                (b)   In the event that the Borrower determines
to terminate a Bank's Commitments pursuant to this Section 2.16, the Borrower
shall have the right to terminate such Bank's Commitments and shall give notice
to such Bank of the Borrower's election to terminate (a copy of such notice to
be sent to the Administrative Agent), and such termination shall become
effective on the date specified in such notice (which shall be 15 days after the
date of such notice, provided that if the 15th day after the date of such notice
is not a Business Day, the date specified in such notice shall be the first
Business Day next succeeding such 15th day) unless such Bank withdraws its
demand or notice for increased costs or additional amounts (if such a demand or
notice is the basis for the proposed termination). On the date of the
termination of the Commitments of any Bank pursuant to this Section 2.16(b), the
Borrower shall pay all amounts owed by the Borrower to such Bank under this
Agreement and under the Note payable to such Bank (including principal of and
interest on the Advances owed to such Bank, accrued fees and amounts specified
in such Bank's notice and demand (if any) delivered pursuant to Sections 2.06,
2.10 or 2.13, as the case may be, with respect to the period prior to such
termination) and such Bank shall thereupon cease to be a "Bank" hereunder for
all purposes and its Commitments shall be deemed terminated, except that such
Bank's rights under Sections 2.06, 2.10, 2.13 and 8.04 shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a "Bank" hereunder.

                                SECTION 2.17.   Certificates of Banks. Without
limitation to the requirements of Section 2.10(c), any Bank demanding or giving
notice of amounts due to such Bank under this Article II shall, as part of each
demand or notice for payment required under this Article II, deliver to the
Borrower (with a copy to the Administrative Agent) a certificate setting forth
in reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Bank hereunder and such certificate shall be conclusive
and binding on the Borrower in the absence of manifest error.

                                SECTION 2.18.  Letters of Credit.  (a) The
Issuing Bank agrees, on the terms and conditions herein set forth, to issue
Letters of Credit for the account of the Borrower from time to time on any
business Day during the period from the date hereof until one calendar week
before the Termination Date; provided that (i) at no time shall the Letter of
Credit Liabilities exceed $75,000,000, (ii) no Letter of Credit shall have a
Stated Expiry Date later than the earlier of (A) one year from the date of its
issuance unless otherwise extended by the Issuing Bank or, subject to the
consent of the Issuing Bank, such Letters of Credit contain language providing
for their automatic renewal or (B) the Termination Date, and (iii) at no time
shall a Letter of Credit be issued if, after giving effect thereto, any Bank's
Ratable Portion of the Letter of Credit Liabilities plus the aggregate amount of
Advances owed to such Bank exceed such Bank's Commitment. In the case of a
Letter of Credit containing language providing for its automatic renewal, the
Borrower acknowledges and agrees that, if any such automatic renewal would cause
the Stated Expiry Date of such Letter of Credit to be later than the Termination
Date, the Issuing Bank may give notice to the beneficiary of such Letter of
Credit that such automatic renewal shall not take place. Each Letter of Credit
shall be issued on notice given by the Borrower to the Issuing Bank and the
Administrative Agent (which shall give to each Bank prompt notice thereof) not
later than noon on the third Business Day prior to the date of the issuance of
the proposed Letter of Credit. Each such notice of a Letter of Credit (a "Notice
of Letter of Credit") shall be by telecopier or telex, in substantially the form
of Exhibit J, specifying therein the requested (A) date of issuance of such
Letter of Credit (which shall be a Business Day), (B) amount of such Letter of
Credit (which must be in Dollars), (C) expiration date of such Letter of Credit,
and (D) purpose and terms of such Letter of Credit (which shall not be to secure
Debt). Additionally, if requested by the Issuing Bank, the Borrower shall
execute and deliver to the Issuing Bank, an application for letter of credit on
the Issuing Bank's standard form or on another form agreed upon by the Borrower
and the Issuing Bank.

                                (b)   With respect to each Letter of Credit, the
Borrower agrees to pay to the Issuing Bank an issuance fee equal to 1/8th of 1%
per annum of the maximum face amount of such Letter of Credit and to the
Administrative Agent a commission, computed (on the basis of a year of 360 days
for the actual number of days elapsed) at a rate per annum equal to the
Applicable Letter of Credit Margin in effect from time to time, on the maximum
face amount of such Letter of Credit from the date of issuance of such Letter of
Credit until the Expiration Date for such Letter of Credit payable monthly in
arrears on the last Business Day of each month and on such Expiration Date
(which commission shall be shared ratably by all Banks (including the Issuing
Bank) based on their respective Ratable Portions). Additionally, the Borrower
agrees to pay all standard costs, fees, and expenses of the Issuing Bank in
connection with each Letter of Credit (including mailing charges and
out-of-pocket expenditures).

                                (d)   The obligations of the Borrower under this
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement and such other agreement or instrument under
all circumstances, including the following circumstances:

                                     (i)     any lack of validity or
enforceability of this Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (collectively, the "L/C Related Documents");

                                     (ii)    any change in the time, manner or
place of payment of, or in any other term of, all or any of the obligations of
the Borrower in respect of any Letter of Credit or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

                                     (iii)   the existence of any claim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by the L/C Related Documents or any other transaction;

                                     (iv)   any statement or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

                                     (v)     payment by the Issuing Bank under
any Letter of Credit against presentation of a draft or document that does not
comply with the terms of such Letter of Credit; or

                                     (vi)    any exchange, release or
non-perfection of any collateral for, or any release or amendment or waiver of
or consent to departure from any guarantee of, all or any of the obligations of
the Borrower in respect of any Letter of Credit.

                                However, this Section 2.18(d) shall not limit
any right of the Borrower to make a claim against the Issuing Bank to the extent
provided in Section 2.18(e).

                                (e)   The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to the use of such Letter of Credit. Neither the Issuing Bank nor any
branch, affiliate or correspondent bank of the Issuing Bank nor any of their
respective employees, agents, officers or directors shall be liable or
responsible for: (i) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be invalid, insufficient, fraudulent or forged; (iii) payment by the Issuing
Bank against presentation of documents that do not strictly comply with the
terms of the relevant Letter of Credit, including failure of any documents to
bear any reference or adequate reference to the relevant Letter of Credit; or
(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit; provided that, notwithstanding clauses (i) through
(iv) of this sentence, the Borrower shall have a claim against the Issuing Bank,
and the Issuing Bank shall be liable to the Borrower, to the extent of any
direct, but not consequential or other, damages suffered by the Borrower that
the Borrower proves were caused by (A) the Issuing Bank's willful misconduct or
gross negligence in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, (B) the Issuing Bank's
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and documents strictly complying with the terms
and conditions of such Letter of Credit, or (C) the Issuing Bank's failure to
comply with the ICC Uniform Customs and Practice for Documentary Credits (UCP
500), International Chamber of Commerce Publication No. 500, 1993. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

                                (f)   Upon the date of the issuance of a Letter
of Credit, the Issuing Bank shall be deemed to have sold to each other Bank and
each other Bank shall have been deemed to have purchased from the Issuing Bank a
ratable participation in the related Letter of Credit Liabilities and all
related Demand Loans equal to such Bank's Ratable Portion at such date and such
sale and purchase shall otherwise be in accordance with the terms of this
Agreement. The Issuing Bank shall promptly notify each such participant Bank by
telex or telecopy of each Letter of Credit issued or increased, the amount of
such Bank's participation in such Letter of Credit and each payment thereunder.
Upon the making of any payment under any Letter of Credit, each Bank (other than
the Issuing Bank) shall pay for the purchase of its participation therein by
immediate payment to the Issuing Bank of same day funds in the amount of its
participation in such payment.

 

ARTICLE III

CONDITIONS



                                SECTION 3.01.   Initial Conditions Precedent.
The obligation of the Issuing Bank to issue any Letter of Credit and the
obligation of each Bank to make Advances pursuant to the terms and conditions of
this Agreement is subject to the condition precedent that the Administrative
Agent shall have received on or before the day of the initial Advance (or, if
earlier, the day of issuance of the initial Letter of Credit) the following,
each dated on or before such day, in form and substance satisfactory to the
Administrative Agent:

                                (a)   This Agreement executed by the Borrower,
the Banks, and the Administrative Agent and the Notes (if any) payable to the
order of the Banks, respectively.

                                (b)   Certified copies of the resolutions of the
Board of Directors of the Borrower approving this Agreement, each Note and each
Notice of Borrowing, and of all other documents, in each case evidencing any
necessary company action and governmental approvals, if any, with respect to
each such Loan Document.

                                (c)   A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of an
agent of the Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder and certifying that
attached thereto are true and correct copies of the Bylaws and Articles of
Incorporation of the Borrower.

                                (d)   An opinion of Robert O. Isaac, counsel for
the Borrower, substantially in the form of Exhibit C hereto.

                                (e)   An opinion of Bracewell & Patterson,
L.L.P., counsel for the Lead Arranger, substantially in the form of Exhibit E
hereto.

                                (f)   Certificates of existence, good standing
and qualification from appropriate state officials with respect to the Borrower.

                                (g)   A certificate of an officer of the
Borrower certifying that insurance complying with Section 5.01(d) is in full
force and effect.

                                (h)   Evidence of payment by the Borrower of all
fees and disbursements required to be paid by the Borrower on the date hereof,
including the fees and expenses of counsel to the Administrative Agent and the
Lead Arranger.

                                (i)   Termination of the $185,000,000 Credit
Agreement dated as of May 21, 1998 among the Borrower, certain of its
Subsidiaries, the financial institutions party thereto as Banks, Bankers Trust
Company as administrative agent, Den norske Bank ASA, New York Branch as
syndication agent, and ABN AMRO Bank N.V. as documentation agent.

                                SECTION 3.02.   Additional Conditions Precedent
to Each Advance. The obligation of each Bank to make any Advance shall be
subject to the additional conditions precedent that on the date of such Advance
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Advance shall constitute a representation and warranty by the Borrower that on
the date of such Advance such statements are true):

                                (i)     The representations and warranties
contained in Section 4.01 are correct on and as of the date of such Advance
(other than those representations and warranties that expressly relate solely to
a specific earlier date, which shall remain correct in all material respects as
of such earlier date), before and after giving effect to such Advance and the
Borrowing of which such Advance is a part and to the application of the proceeds
therefrom, as though made on and as of such date, and

                                (ii)    No event has occurred and is continuing,
or would result from such Advance or the Borrowing of which such Advance is a
part or from the application of the proceeds therefrom, which constitutes a
Default, an Event of Default or both, and

                                (iii)   There shall exist no request, directive,
injunction, stay, order, litigation, or proceeding purporting to affect or call
into question the legality, validity, or enforceability of this Agreement or the
Notes or the consummation of the transactions contemplated thereby.

                                SECTION 3.03.   Conditions Precedent to Each
Letter of Credit. The obligation of the Issuing Bank to issue each Letter of
Credit shall be subject to the additional conditions precedent that on the date
of issuance of such Letter of Credit the following statements shall be true (and
each of the giving of the applicable Notice of Letter of Credit and the
acceptance by the Borrower of the issuance of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
issuance of such Letter of Credit such statements are true):

                                     (i)     The representations and warranties
contained in Section 4.01 are correct in all material respects on and as of the
date of issuance of such Letter of Credit (other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct as of such earlier date), before and after giving effect to such
issuance, as though made on and as of such date, and

                                     (ii)    No event has occurred and is
continuing, or would result from such Letter of Credit, which constitutes a
Default, an Event of Default or both, and

                                (iii)   There shall exist no request, directive,
injunction, stay, order, litigation, or proceeding purporting to affect or call
into question the legality, validity, or enforceability of this Agreement or the
Notes or the consummation of the transactions contemplated thereby.

                                SECTION 3.04.   Determinations Under Sections
3.01, 3.02 and 3.03. For purposes of determining compliance with the conditions
specified in Sections 3.01, 3.02 and 3.03 with respect to any Advance or Letter
of Credit, each Bank shall be deemed to have consented to, approved and accepted
and to be satisfied with each document or other matter required under Section
3.01, 3.02 or 3.03 to be consented to or approved by or acceptable or
satisfactory to the Banks or the Administrative Agent, unless both (i) an
officer of the Administrative Agent responsible for the transactions
contemplated by this Agreement (and, in the case of a Letter of Credit, an
officer of the Issuing Bank issuing such Letter of Credit responsible for the
transactions contemplated by this Agreement) shall have received written notice
from such Bank prior to such Advance or issuance of such Letter of Credit
specifying its objection thereto and (ii) in the case of an Advance, such Bank
shall not have made available to the Administrative Agent any portion of such
Advance.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES



                                SECTION 4.01.   Representations and Warranties
of the Borrower. The Borrower represents and warrants as follows:

                                (a)   The Borrower is a corporation validly
formed and validly existing under the laws of the State of Delaware. Each
Material Subsidiary is duly organized or validly formed, validly existing and
(if applicable) in good standing in each case under the laws of its jurisdiction
of incorporation or formation. The Borrower and each Material Subsidiary have
all requisite powers and all material governmental licenses, authorizations,
consents and approvals required in each case to carry on its business as now
conducted.

                                (b)   The execution, delivery and performance by
the Borrower of this Agreement, the Notes and each other Loan Document to which
it is or will be a party are within the Borrower's powers, have been duly
authorized by all necessary action of the Borrower, require, in respect of the
Borrower, no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, (i) any
provision of law or regulation (including Regulation X issued by the Federal
Reserve Board) applicable to the Borrower, (ii) Regulation U issued by the
Federal Reserve Board, (iii) its Bylaws or Articles of Incorporation or (iv) any
judgment, injunction, order, decree or agreement binding upon the Borrower, or
result in the creation or imposition of any Lien (other than a Lien created in
connection with this Agreement) on any asset of the Borrower or any of its
Restricted Subsidiaries.

                                (c)   This Agreement and each Note are, and each
other Loan Document to which the Borrower is or will be a party, when executed
and delivered in accordance with this Agreement will be, legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as the enforceability thereof may
be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general principles of equity.

                                (d)     (i)      The balance sheet of the
Borrower as at December 31, 2001, duly certified by a financial officer of the
Borrower, copies of which have been furnished to each bank listed on the
signature pages hereof, fairly presents in all material respects the financial
condition of the Borrower as at such date and such balance sheet was prepared in
accordance with GAAP except as specifically noted therein.

                                         (ii)     The unaudited balance sheet of
the Borrower as of June 30, 2002 and the related unaudited statements of income,
cash flows and changes in stockholders' equity accounts for the period from the
creation of the Borrower through June 30, 2002, certified by a financial or
accounting officer of the Borrower, copies of which have been delivered to each
of the Banks, fairly present in all material respects, in conformity with GAAP
except as otherwise expressly noted therein, the financial position of the
Borrower as of such date and its results of operations and changes in financial
position for such period, subject to changes resulting from audit and normal
year-end adjustments.

                                         (iii)   Since December 31, 2001 through
the date of this Agreement, there has been no material adverse change in the
business, assets, prospects, consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries, considered as a
whole.

                                (e)   There is no action, suit or proceeding
pending against the Borrower or any of its Subsidiaries, or to the knowledge of
the Borrower threatened against the Borrower or any of its Subsidiaries, before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could materially
adversely affect the business, consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries taken as a whole or
which in any manner draws into question the validity of this Agreement or any
other Loan Document to which the Borrower is or will be a party.

                                (f)   No Termination Event has occurred or is
reasonably expected to occur with respect to any Plan for which an Insufficiency
exists that could reasonably be expected to cause a Material Adverse Effect.
Neither the Borrower nor any ERISA Affiliate has received any notification (or
has knowledge of any reason to expect) that any Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
for which a Withdrawal Liability exists that could reasonably be expected to
cause a Material Adverse Effect.

                                (g)   The Borrower and the Material Subsidiaries
have filed or caused to be filed all United States federal income tax returns
and all other material domestic tax returns which to the knowledge of the
Borrower are required to be filed by them and have paid or provided for the
payment, before the same become delinquent, of all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Material
Subsidiary, other than those taxes contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Material Subsidiaries in respect of taxes are, in the opinion of the
Borrower, adequate to the extent required by GAAP.

                                (h)   Neither the Borrower nor any of the
Subsidiaries is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

                                (i)   Neither the Borrower nor any of the
Subsidiaries is subject to regulation as a "holding company" or a "subsidiary
company" of a "holding company", in each case as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

                                (j)   Following application of the proceeds of
each Advance, no more than 25% of the value of the Reg U Limited Assets of the
Borrower will consist of margin stock (as defined in Regulation U), and no more
than 25% of the value of the Reg U Limited Assets of the Borrower and its
Subsidiaries on a consolidated basis will consist of margin stock (as defined in
Regulation U).

                                (k)   Neither the Borrower nor any Subsidiary is
in default under or with respect to, nor has any event or circumstance occurred
which, but for the passage of time or the giving of notice or both, would
constitute a default by the Borrower or any Subsidiary under or with respect to,
any contract, agreement, lease or other instrument to which the Borrower or such
Subsidiary is a party and which could reasonably be expected to cause a Material
Adverse Effect, and no Default or Event of Default exists.

                                (l)   The Borrower and each of the Material
Subsidiaries have been and are in compliance in all respects with all applicable
Environmental Laws, except to the extent that failure to comply with such
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect. There is (1) no outstanding allegation by government officials or other
third parties that the Borrower or any of the Subsidiaries or any of their
respective Properties is now, or at any time prior to the date hereof was, in
violation of any applicable Environmental Law, (2) no administrative or judicial
proceeding pending against the Borrower or any of the Subsidiaries or against
any of their respective Properties pursuant to any Environmental Law, (3) no
claim outstanding against the Borrower or any of the Subsidiaries or against any
of their respective Properties, businesses or operations which was asserted
pursuant to any Environmental Law, that, in the case of all matters described in
clauses (1), (2), or (3) above in the aggregate, could reasonably be expected to
have a Material Adverse Effect. There are no facts or conditions or
circumstances known to the Borrower that the Borrower reasonably believes could
form the basis for any action, lawsuit, claim or proceeding involving the
Borrower or any of the Subsidiaries or their respective past or present
Properties, businesses or operations relating to the Environment or
Environmental matters, including any action, lawsuit, claim or proceeding
arising from past or present practices or operations asserted under any
Environmental Law, that in the aggregate could reasonably be expected to have a
Material Adverse Effect.

                                (m)   The Borrower and its Material Subsidiaries
have good, valid and indefeasible title to their respective property and to all
property reflected by the balance sheet referred to in Section 4.01(d)(i) as
being owned by the Borrower, in each case free and clear of all Liens except
Permitted Liens.

                                (n)   Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any restriction or any
court order, writ, injunction or decree which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

                                (o)   No statement, information, exhibit,
representation, warranty or report contained in any Loan Document or furnished
to either the Administrative Agent, the Syndication Agent, the Issuing Bank or
any Bank in connection with or pursuant to any Loan Document or the preparation
or negotiation of any Loan Document contains any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading when taken as a whole in light of
the time and the circumstances under which such statements were made.

                                (p)   Neither the Borrower nor any Material
Subsidiary (i) is in violation of any Governmental Requirement or (ii) has
failed to obtain any license, permit, franchise or other governmental
authorization necessary to the ownership of any of their respective properties
or the conduct of their respective businesses, except such violations and
failures which could not reasonably be expected to have in the aggregate (in the
event that such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect.

                                (q)   The Borrower and/or each of its Material
Subsidiaries is qualified to own and operate the Rigs under the laws of the
United States, the Bahamas and Liberia, as may be applicable.

                                (r)   Each Rig is classified in the highest
class available for rigs or vessels of its age and type with the American Bureau
of Shipping, Inc. or another internationally recognized classification society
reasonably acceptable to the Administrative Agent free of any material
outstanding requirements or recommendations.

 

ARTICLE V

COVENANTS OF THE BORROWER



                                SECTION 5.01.   Affirmative Covenants. The
Borrower covenants and agrees that so long as any Note shall remain unpaid, any
Letter of Credit or Obligation shall remain outstanding or any Bank shall have
any Commitment hereunder, the Borrower will, unless the Majority Banks shall
otherwise consent in writing:

                                (a)   Reporting Requirements. Furnish to each
Bank:

                                       (i)     as soon as available and in any
event within 60 days after the end of each of the first three quarters of each
fiscal year of the Borrower, the Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such quarter and the Consolidated statements
of earnings and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth, in comparative form, the corresponding figures for
the corresponding period of the preceding fiscal year (to the extent the
Borrower was then in existence), all in reasonable detail and duly certified by
a financial officer of the Borrower as having been prepared in accordance with
GAAP subject, however, to year-end audit adjustments, together with a compliance
certificate of such officer, in substantially the form of Exhibit G hereto,
showing in detail the calculations of the financial covenants set forth in
Sections 5.02(a), 5.02(b) and 5.02(c) for the four quarter period ending at the
end of such quarter and as at the end of such quarter, respectively;

                                       (ii)    as soon as available and in any
event not later than 90 days after the end of each fiscal year of the Borrower,
copies of the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and audited Consolidated
statements of earnings and cash flows of the Borrower and its Subsidiaries for
such fiscal year, all certified by independent certified public accountants of
recognized national standing, together with a compliance certificate of a
financial officer of the Borrower, in substantially the form of Exhibit G
hereto, showing in detail the calculations of the financial covenants set forth
in Sections 5.02(a), 5.02(b) and 5.02(c) for the four quarter period ending at
the end of such year and as at the end of such year, respectively;

                                       (iii)   promptly after the sending or
filing thereof, copies of all reports which the Borrower sends to its
shareholders as such, and copies of all reports and registration statements
which the Borrower or any of its Restricted Subsidiaries files with the
Securities and Exchange Commission, or any governmental authority succeeding to
the functions of said Commission, or with any national securities exchange;

                                       (iv)    promptly upon the receipt thereof
by the Borrower or any Restricted Subsidiary of the Borrower, a copy of any
written form of notice, complaint, request for information under any
Environmental Law, summons or citation received from the EPA, or any other
domestic or foreign governmental agency or instrumentality, federal, state or
local, in any way concerning any action or omission on the part of the Borrower
or any of its present or former Subsidiaries in connection with Hazardous
Materials or the Environment if the amount involved could reasonably be expected
to result in a liability of the Borrower or any Restricted Subsidiary in excess
of $30,000,000 in the aggregate, or concerning the filing of a Lien upon,
against or in connection with the Borrower, its present or former Subsidiaries,
or any of their leased or owned Property, wherever located;

                                       (A)  any material violation of,
noncompliance with, or remedial obligations under, any Environmental Law,

                                       (B)  any material release or threatened
material release of Hazardous Materials affecting any property owned, leased or
operated by the Borrower or its Subsidiaries that the Borrower or any of its
Subsidiaries is compelled by the requirements of any Environmental Law to report
to any governmental agency, department, board or other instrumentality,

                                       (C)  the institution of any litigation
which could reasonably be expected to cause a Material Adverse Effect,

                                       (D)   any change in the Rating Category
applicable to the Borrower from time to time, and

                                       (E)  any condition or event which, in the
opinion of the Borrower, could reasonably be expected to have a Material Adverse
Effect, which notice shall specify the nature and period of existence thereof
and specify the notice given or action taken by such Person and the nature of
any such claimed default, event or condition.

                                (vi)     as soon as possible and in any event
within five Business Days after an officer of the Borrower having obtained
knowledge thereof, notice of the occurrence of any Event of Default or any
Default, in each case continuing on the date of such notice, and a statement of
the chief financial officer of the Borrower setting forth details of such Event
of Default or Default and the action which the Borrower has taken and proposes
to take with respect thereto;

                                (vii)    as soon as possible and in any event
(A) within 30 Business Days after the Borrower or any ERISA Affiliate knows or
has reason to know that any Termination Event described in clause (A) of the
definition of Termination Event with respect to any Plan for which an
Insufficiency in excess of $15,000,000 exists, has occurred and (B) within 10
Business Days after the Borrower or any ERISA Affiliate knows or has reason to
know that any other Termination Event with respect to any Plan for which an
Insufficiency in excess of $15,000,000 exists, has occurred or is reasonably
expected to occur, a statement of the chief financial officer or chief
accounting officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such ERISA Affiliate proposes to take with
respect thereto;

                                (viii)  promptly and in any event within five
Business Days after receipt thereof by the Borrower or any ERISA Affiliate,
copies of each notice received by the Borrower or any ERISA Affiliate from the
PBGC stating its intention to terminate any Plan for which an Insufficiency in
excess of $15,000,000 exists or to have a trustee appointed to administer any
Plan for which an Insufficiency in excess of $15,000,000 exists;

                                (ix)    promptly and in any event within five
Business Days after receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, a copy of each notice received by the
Borrower or any ERISA Affiliate indicating liability in excess of $15,000,000
incurred or expected to be incurred by the Borrower or any ERISA Affiliate in
connection with (A) the imposition of a Withdrawal Liability by a Multiemployer
Plan, (B) the determination that a Multiemployer Plan is, or is expected to be,
in reorganization within the meaning of Title IV of ERISA, or (C) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA;

                                (x)     promptly after the occurrence of any
event which would cause an ERISA Affiliate to create or suffer any ERISA
Liabilities which could reasonably be expected to have a Material Adverse
Effect, notice thereof; and

                                (xi)    such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Bank through the Administrative Agent may from time to time
reasonably request.

                                (b)   Compliance with Laws, Payment of Taxes,
Etc. Comply and cause all Restricted Subsidiaries to comply with all applicable
laws, rules, regulations and orders to the extent noncompliance therewith would
have a Material Adverse Effect, such compliance to include the paying before the
same become delinquent of all taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent contested in good
faith or to the extent adequate reserves are maintained by the Borrower in
respect thereof in accordance with GAAP.

                                (c)   Use of Proceeds. Use the proceeds of the
Advances only for purposes not in violation of Section 5.02(l).

                                (d)   Maintenance of Insurance. Maintain and
cause the Restricted Subsidiaries to maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties as the Borrower or such Restricted Subsidiary,
provided that self-insurance by the Borrower or any Restricted Subsidiary shall
not be deemed a violation of this Section 5.01(d) so long as such self-insurance
is reasonable and prudent considering the Borrower's business and properties.
The Borrower may maintain its Restricted Subsidiaries' insurance on behalf of
them.

                                (e)   Preservation of Corporate Existence, Etc.
Except as permitted in Section 5.02(f), preserve and maintain its and cause the
Restricted Subsidiaries to preserve and maintain their legal existence, rights
(charter, if applicable, and statutory) and franchises and qualify and remain
qualified as a foreign corporation or other entity in each jurisdiction in which
qualification is legally required; provided, that this Section 5.01(e) shall not
require the Borrower or any Restricted Subsidiary to preserve any right or
franchise if the Borrower or such Restricted Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Restricted Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to the Banks.

                                (f)   Visitation Rights. At any reasonable time
and from time to time, after 5 Business Days' notice or, in the case of a visit
to a Rig, 10 Business Days' notice, permit the Administrative Agent or any of
the Banks or any agents or representatives thereof, (i) to examine the records
and books of account of the Borrower and any of the Restricted Subsidiaries, at
the principal office of the Borrower during normal business hours, (ii) to visit
and inspect the properties of the Borrower and any of the Restricted
Subsidiaries, (iii) to make copies of such records and books, and (iv) to
discuss the affairs, finances, and accounts of the Borrower and any of the
Restricted Subsidiaries with, and be advised as to the same by, any of their
respective accountants, advisers, officers or directors; provided that any party
visiting a Rig shall execute a Mutual Hold Harmless Agreement in a form
acceptable to the Borrower and the Administrative Agent prior to such visit.
Such examinations, visits, inspections, copies, and discussions shall be made or
held at the expense of (A) the Banks if no Default or Event of Default has
occurred and is continuing and (B) the Borrower if a Default or Event of Default
has occurred and is continuing.

                                (g)   Maintenance of Properties. Maintain or
cause to be maintained in good repair, working order and condition, but subject
to reasonable wear and tear in the ordinary course of business, all properties
necessary to the business of the Borrower and the Material Subsidiaries and from
time to time make or cause to be made all appropriate repairs, renewals, and
replacements thereof to the extent and in the manner useful and customary for
companies in similar businesses, in each case except to the extent that failure
to do so would not materially impair the operation of the Borrower's business.

                                (h)   Operation of Business. Operate, and cause
each Material Subsidiary to operate, its business and properties prudently in
all material respects, and (without limiting the generality of the foregoing)
maintain at all times cash reserves that are prudent in light of the business
and financial position of the Borrower and the Material Subsidiaries.

                                (i)   Books and Records. Maintain, and cause
each of the Material Subsidiaries to maintain, adequate books and records in
accordance with sound business practices and GAAP.

                                SECTION 5.02.    Negative Covenants. So long as
any Note shall remain unpaid, any Letter of Credit or Obligation shall remain
outstanding or any Bank shall have any Commitment hereunder, the Borrower will
not at any time, without the written consent of the Majority Banks:

                                (a)   Consolidated EBITDA to Consolidated
Interest Expense. Permit for any period of four consecutive quarters, the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense to be less than
3.00 to 1.00.

                                (b)   Consolidated Debt Ratio. Permit at any
time the ratio of (i) Consolidated Debt to (ii) the sum of Consolidated Debt
plus Consolidated Shareholders' Equity, to be greater than 40%.

                                (c)   Consolidated Tangible Net Worth. Permit
Consolidated Tangible Net Worth to be less than $1,100,000,000.

                                (d)    Liens.  Create, assume, incur or suffer
to exist, or allow any Restricted Subsidiary to create, assume, incur or suffer
to exist, any Lien on or in respect of any Property of the Borrower or any
Restricted Subsidiary, or assign or otherwise convey, or allow any Restricted
Subsidiary to assign or otherwise convey, any right to receive income, other
than Permitted Liens.

                                (e)   Debt.  Permit any Restricted Subsidiary to
create, incur, assume, guarantee, otherwise become liable for or suffer to
exist, any Debt other than Permitted Debt.

                                (f)   Mergers, Sales of Assets, Etc. (i) Merge
or consolidate with or into any Person, or permit any Restricted Subsidiary to
merge or consolidate with or into any Person, unless the Borrower or a
Restricted Subsidiary is the surviving entity in any such merger or
consolidation, or (ii) convey, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions), or permit any Restricted
Subsidiary to convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets; provided that the merger or consolidation of any of ENSCO Marine
Company, ENSCO Platform Company, ENSCO Drilling (Caribbean), Inc., and ENSCO de
Venezuela, Inc. (collectively, the "Excepted Entities") into an entity which is
not the Borrower or a Restricted Subsidiary, or the sale by the Borrower or any
Restricted Subsidiary of any of the Excepted Entities, shall be permitted
hereunder, so long as no Rigs which are owned by the Borrower or any of its
Subsidiaries on the date of this Agreement are owned directly or indirectly by
such Excepted Entity at the time of such merger, consolidation, or sale, and so
long as no Debt incurred in connection with the acquisition, construction,
renovation, or upgrade of any Rig that is owned by such Excepted Entity on the
date of such merger, consolidation, or sale is recourse to or guaranteed by the
Borrower or any of its Subsidiaries.

                                (g)   Multiemployer Plans or Multiple Employer
Plans. Except as already existing as of the date of this Agreement, create or
otherwise cause or permit to exist or become effective, or permit any Restricted
Subsidiary to create or otherwise cause or permit to exist or become effective,
any Multiemployer Plan or Multiple Employer Plan to which the Borrower or any
Restricted Subsidiary makes or accrues an obligation to make any contribution.

                                (h)   Compliance with ERISA. (i) Terminate any
Plan, or permit any Restricted Subsidiary to terminate any Plan, so as to result
in any liability of the Borrower and the Restricted Subsidiaries to the PBGC in
excess of $15,000,000, or (ii) permit to exist any occurrence of a Termination
Event with respect to any Plan of the Borrower or any Restricted Subsidiary for
which there is an Insufficiency in excess of $15,000,000.

                              (i)  ERISA Liabilities. Create or suffer to exist,
or permit any Restricted Subsidiary to create or suffer to exist, any ERISA
Liabilities if immediately after giving effect to such ERISA Liabilities, the
aggregate amount of ERISA Liabilities of the Borrower and its Restricted
Subsidiaries would exceed $15,000,000.

                                (j)   Affiliate Transactions. Make or permit any
Restricted Subsidiary to make, directly or indirectly, any Investment in any
Affiliate, any transfer, sale, lease or other disposition of any Property to any
Affiliate, any purchase or acquisition of any Property from an Affiliate or any
other arrangement or transaction directly or indirectly with or for the benefit
of an Affiliate (including guaranties and assumptions of obligations of an
Affiliate); provided that the Borrower and any Restricted Subsidiary may enter
into (i) any arrangement or other transaction with an Affiliate which are on
terms and conditions as favorable to the Borrower or such Restricted Subsidiary
as those which would be obtained in a comparable arm's length transaction with a
Person not an Affiliate, (ii) arrangements entered in the ordinary course of
business with officers of the Borrower, (iii) customary fees paid to members of
the Board of Directors of Borrower, and (iv) any and all transactions to be
undertaken between the Borrower and any of its Restricted Subsdiaries.

                                (k)    Business.  Engage, or permit any of its
Restricted Subsidiaries to engage, in any business if, as a result, the general
nature of the business, taken on a consolidated basis, which would then be
engaged in by the Company and its Subsidiaries would be substantially changed
from the general nature of the business engaged in by the Company and its
Subsidiaries on the date of this Agreement.

                                (l)  Use of Proceeds. Use the proceeds of any
Advance for any purpose other than for general corporate purposes of the
Borrower; or use any such proceeds (i) in a manner which violates or results in
a violation of any law or regulation or this Agreement, (ii) to purchase or
carry any margin stock (as defined in Regulation U) or to extend credit to
others for that purpose or (iii) to make any Investment in any Person if such
Investment is opposed by the board of directors, general partner or other
governing body of such Person.

 

ARTICLE VI

EVENTS OF DEFAULT



                                SECTION 6.01.   Events of Default. If any of the
following events ("Events of Default") shall occur and be continuing:

                                (a)   The Borrower shall fail to pay (i) any
principal on any Note when due, (ii) any amount payable pursuant to Section
2.18(c) when due or (iii) any interest, fee or other amount due hereunder or
under any other Loan Document to which it is a party for more than three days
after such interest, fee or other amount becomes due and payable; or

                                (b)   Any representation or warranty made by the
Borrower (or any of its respective officers, agents or representatives)
(including representations and warranties deemed made pursuant to Section 3.02
or Section 3.03) under or in connection with any Loan Document shall prove to
have been incorrect in any material respect when made or deemed made; or

                                (c)   The Borrower (i) shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(a), (b), (c),
(e), (f), (g), or (i) and such failure shall remain unremedied for 30 days after
the earlier of (x) the date an officer of the Borrower has actual knowledge of
such failure and (y) the date written notice thereof shall have been given to
the Borrower by the Administrative Agent at the request of any Bank; or (ii)
shall fail to perform or observe any term, covenant or agreement contained
herein or in any other Loan Document on its part to be performed or observed
that is not covered by Section 6.01(a) or clause (i) of this Section 6.01(c); or

                                (d)   The Borrower or any of its Subsidiaries
shall (i) fail to pay any principal of or premium or interest on any Debt which
is outstanding in the principal amount of at least $15,000,000 in the aggregate,
of the Borrower or such Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or (ii) default in the observance or performance of any
covenant or obligation contained in any agreement or instrument relating to any
Debt which is outstanding in the principal amount of at least $15,000,000 or
permit or suffer any other event to occur or condition to exist under any
agreement or instrument relating to any such Debt, and such default or other
event or condition shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect thereof is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
require such Debt to be prepaid prior to the stated maturity thereof; or

                                (e)   The Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), shall remain
undismissed or unstayed for a period of 60 days; or the Borrower or any of its
Material Subsidiaries shall take any action to authorize any of the actions set
forth above in this subsection (e); or

                                (f)   Any judgment, decree or order for the
payment of money in excess of $15,000,000 shall be rendered against the Borrower
or any of its Material Subsidiaries and remains unsatisfied and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment, decree or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment, decree or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

                                (g)   Any Termination Event as defined in clause
(b), (d) or (e) of the definition thereof with respect to a Plan shall have
occurred and, 30 days after notice thereof shall have been given to the Borrower
by the Administrative Agent, (i) such Termination Event shall still exist and
(ii) the sum (determined as of the date of occurrence of such Termination Event)
of the liabilities to the PBGC resulting from all such Termination Events is
equal to or greater than $15,000,000; or

                                (h)   The Borrower shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$15,000,000 or requires payments exceeding $5,000,000 in any year; or

                                (i)   The Borrower shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the date hereof by an amount exceeding $15,000,000 in the
aggregate; or

                                (j)   A Change of Control occurs; or

                                (k)   Any event occurs creating any ERISA
Liabilities which could reasonably be expected to have a Material Adverse Effect
and such event is not cured within 30 days from the occurrence of such event;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower,
declare the obligation of the Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrower, declare the Notes, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest, notice of
intent to accelerate or further notice of any kind, all of which are hereby
expressly waived by the Borrower, and (iii) by notice to the Borrower, and in
addition to the Issuing Bank's continuing right to demand payment of all Demand
Loans, demand payment of the maximum amount remaining available to be drawn
under then outstanding Letters of Credit (assuming compliance with all
conditions for drawing thereunder), and immediately upon the making of such
demand by the Administrative Agent, the Borrower shall pay to the Administrative
Agent such amount so demanded; provided that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, (a) the obligation of the Issuing Bank to issue Letters of Credit, the
obligation of each Bank to make its Advances and all of the Commitments shall
automatically be terminated and (b) the Notes, all such interest, all such
amounts and the maximum amount remaining available to be drawn under then
outstanding Letters of Credit (assuming compliance with all conditions for
drawing thereunder) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE VII

THE ADMINISTRATIVE AGENT AND THE ISSUING BANK



                                SECTION 7.01.   Authorization and Action. Each
Bank hereby appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent, by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Banks and all holders of Notes; provided
that the Administrative Agent shall not be required to take any action which
exposes the Administrative Agent to personal liability or which is contrary to
any Loan Document or applicable law and shall not be required to initiate or
conduct any litigation or other proceedings. The Administrative Agent agrees to
give to each Bank prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

                                SECTION 7.02.   Administrative Agent's Reliance,
Etc. Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with any Loan Document, except for its or their
own gross negligence or willful misconduct. The duties of the Administrative
Agent shall be mechanical and administrative in nature; the Administrative Agent
shall not have, by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Bank or the holder of any Note; and
nothing in this Agreement or any other Loan Document, expressed or implied, is
intended or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein. Without limitation of the generality of the
foregoing, the Administrative Agent: (i) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts an Assignment
and Acceptance entered into by the Bank that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in 8.06; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document or any other instrument
or document furnished pursuant hereto or in connection herewith on the part of
the Borrower or any other Person or to inspect the property (including the books
and records) of the Borrower or any other Person; (v) shall not be responsible
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; and (vi) shall incur no
liability under or in respect of any Loan Document, except for its own gross
negligence or willful misconduct, by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier, cable or
telex) believed by it to be genuine and signed, given or sent by the proper
party or parties.

                                SECTION 7.03.   Administrative Agent and Its
Affiliates. With respect to its Commitment, the Advances made by it and the
Notes issued to it, each Bank which is also the Administrative Agent shall have
the same rights and powers under the Loan Documents as any other Bank and may
exercise the same as though it were not the Administrative Agent; and the term
"Bank" or "Banks" shall, unless otherwise expressly indicated, include any Bank
serving as the Administrative Agent in its individual capacity. Any Bank serving
as the Administrative Agent and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of the Subsidiaries and any Person who may do business with or own
securities of the Borrower or any Subsidiary, all as if such Bank were not the
Administrative Agent and without any duty to account therefor to the Banks.

                                SECTION 7.04.   Bank Credit Decision. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on the financial statements
referred to in Section 4.01(d) and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents. The Administrative Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Bank or the holder of any Note with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Advances or at any time or times thereafter.

                                SECTION 7.05.   Certain Rights of the
Administrative Agent. If the Administrative Agent shall request instructions
from the Majority Banks with respect to any act or action (including failure to
act) in connection with this Agreement or any other Loan Document, the
Administrative Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Majority Banks; and it shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Bank nor
the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of its acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of the Majority Banks or all of the Banks, as the case may be. Furthermore,
except for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be specifically indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

                                SECTION 7.06.   Holders. Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

                                SECTION 7.07.   Indemnification. The Banks agree
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the Notes
then held by each of them (or if no principal of the Notes is at the time
outstanding or if any principal of the Notes is held by any Person which is not
a Bank, ratably according to the respective amounts of their Commitments then
existing, or, if no such principal amounts are then outstanding (or if any
principal of the Notes is held by any Person which is not a Bank) and no
Commitments are then existing, ratably according to the respective amounts of
the Commitments existing immediately prior to the termination thereof), from and
against any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and disbursements of counsel) of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of any of the Loan Documents or any
action taken or omitted by the Administrative Agent under the Loan Documents
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE
ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT). IT IS THE INTENT OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 7.07, BE
INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE. Without
limitation of the foregoing, each Bank agrees to reimburse the Administrative
Agent promptly upon demand for such Bank's ratable share of any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, the Loan Documents, or any of them, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.

                                SECTION 7.08.   Resignation by the
Administrative Agent. (a) The Administrative Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving 15 Business Days' prior written notice to the
Borrower and the Banks. Such resignation shall take effect upon the appointment
of a successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

                                (b)   Upon any such notice of resignation, the
Majority Banks shall have the right to appoint a successor Administrative Agent
which shall be a commercial bank or trust company reasonably acceptable to the
Borrower.

                                (c)   If a successor to a resigning
Administrative Agent shall not have been so appointed within such 15 Business
Day period, the resigning Administrative Agent, with the consent of the Borrower
(which consent will not be unreasonably withheld), shall have the right to then
appoint a successor Administrative Agent who shall serve as Administrative Agent
until such time, if any, as the Majority Banks appoint a successor
Administrative Agent as provided above.

                                (d)   If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above and shall have accepted such
appointment by the 20th Business Day after the date such notice of resignation
was given by the resigning Administrative Agent, the resigning Administrative
Agent's resignation shall become effective and the Banks shall thereafter
perform all the duties of the resigning Administrative Agent hereunder and under
any other Loan Document until such time, if any, as the Majority Banks appoint a
successor Administrative Agent as provided above.

                                (e)   After any Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Article
VII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement.

                                SECTION 7.09.   Issuing Bank's Reliance, Etc.
Neither the Issuing Bank nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with any Loan Document, except for its or their own gross
negligence or willful misconduct. The Issuing Bank shall not have, by reason of
this Agreement or any other Loan Document a fiduciary relationship in respect of
any Bank or the holder of any Note; and nothing in this Agreement or any other
Loan Document, expressed or implied, is intended or shall be so construed as to
impose upon the Issuing Bank any obligations in respect of this Agreement or any
other Loan Document except as expressly set forth herein. Without limitation of
the generality of the foregoing, the Issuing Bank: (i) may treat the payee of
any Note as the holder thereof until the Issuing Bank receives and executes an
Assignment and Acceptance entered into by the Bank that is payee of such Note,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 8.06,
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Bank and shall not be responsible to any
Bank for any statements, warranties or representations (whether written or oral)
made in or in connection with any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Loan Document or any other
instrument or document furnished pursuant hereto or in connection herewith on
the part of the Borrower or any other Person or to inspect the property
(including the books and records) of the Borrower or any other Person; (v) shall
not be responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
or document furnished pursuant hereto or in connection herewith; and (vi) shall
incur no liability under or in respect of any Loan Document, except for its own
gross negligence or willful misconduct, by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier, cable or
telex) believed by it to be genuine and signed, given or sent by the proper
party or parties.

                                SECTION 7.10.   Issuing Bank and Its Affiliates.
With respect to its Commitment, the Advances made by it and the Notes issued to
it, each Bank which is also the Issuing Bank shall have the same rights and
powers under the Loan Documents as any other Bank and may exercise the same as
though it were not the Issuing Bank; and the term "Bank" or "Banks" shall,
unless otherwise expressly indicated, include any Bank serving as the Issuing
Bank in its individual capacity. Any Bank serving as the Issuing Bank and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of the Subsidiaries and any
Person who may do business with or own securities of the Borrower or any
Subsidiary, all as if such Bank were not the Issuing Bank and without any duty
to account therefor to the Banks.

                                SECTION 7.11.   Bank Credit Decision. Each Bank
acknowledges that it has, independently and without reliance upon the Issuing
Bank or any other Bank and based on the financial statements referred to in
Section 4.01(d) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Issuing Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. The Issuing Bank shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Bank
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Advances or
at any time or times thereafter.

                                SECTION 7.12.   Indemnification. The Banks agree
to indemnify the Issuing Bank (to the extent not reimbursed by the Borrower),
ratably according to the respective principal amounts of the Notes then held by
each of them (or if no principal of the Notes is at the time outstanding or if
any principal of the Notes is held by any Person which is not a Bank, ratably
according to the respective amounts of their Commitments then existing, or, if
no such principal amounts are then outstanding (or if any principal of the Notes
is held by any Person which is not a Bank) and no Commitments are then existing,
ratably according to the respective amounts of the Commitments existing
immediately prior to the termination thereof), from and against any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of any of the Loan Documents or any action taken or omitted by the
Issuing Bank under the Loan Documents (EXPRESSLY INCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ISSUING BANK). IT IS THE INTENT OF THE PARTIES HERETO
THAT THE ISSUING BANK SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 7.12, BE
INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE. Without
limitation of the foregoing, each Bank agrees to reimburse the Issuing Bank
promptly upon demand for such Bank's ratable share of any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Issuing Bank in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, the Loan Documents, or any of them, to the
extent that the Issuing Bank is not reimbursed for such expenses by the
Borrower.

                           SECTION 7.13. Resignation by the Issuing Bank. (a)
The Issuing Bank may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving 15 Business
Days' prior written notice to the Borrower and the Banks. Such resignation shall
take effect upon the appointment of a successor Issuing Bank pursuant to clauses
(b) and (c) below or as otherwise provided below.

                                (b)   Upon any such notice of resignation, the
Majority Banks shall have the right to appoint a successor Issuing Bank which
shall be a commercial bank or trust company reasonably acceptable to the
Borrower.

                                (c)   If a successor to a resigning Issuing Bank
shall not have been so appointed within such 15 Business Day period, the
resigning Issuing Bank, with the consent of the Borrower (which consent will not
be unreasonably withheld), shall have the right to then appoint a successor
Issuing Bank who shall serve as Issuing Bank until such time, if any, as the
Majority Banks appoint a successor Issuing Bank as provided above.

                                (d)   If no successor Issuing Bank has been
appointed pursuant to clause (b) or (c) above and shall have accepted such
appointment by the 20th Business Day after the date such notice of resignation
was given by the resigning Issuing Bank, the resigning Issuing Bank's
resignation shall become effective and no further Letters of Credit shall be
issued hereunder until such time, if any, as the Majority Banks appoint a
successor Issuing Bank as provided above.

                                (e)   After any Issuing Bank's resignation
hereunder as Issuing Bank, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Issuing Bank under this Agreement

                                SECTION 7.14.   Syndication Agent,
Co-Syndication Agent, Documentation Agent, Lead Arranger, Etc. The Syndication
Agent, Co-Syndication Agent, Documentation Agent, and Lead Arranger have no
duties or obligations under this Agreement. None of the Syndication Agent,
Co-Syndication Agent, Documentation Agent, or Lead Arranger shall have, by
reason of this Agreement or the Notes, a fiduciary relationship in respect of
any Bank or the holder of any Note, and nothing in this Agreement or the Notes,
express or implied, is intended or shall be construed to impose on any such
agent or arranger any obligation in respect of this Agreement or the Notes.

 

ARTICLE VIII

MISCELLANEOUS



           SECTION 8.01.   Amendments, Etc. No amendment or waiver of any
provision of any Loan Document, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall, unless in writing
and signed by all the Banks, do any of the following: (a) waive any of the
conditions specified in Article III, (b) increase any Commitment of any Bank or
subject any Bank to any additional obligation, (c) forgive or reduce the pricing
of, principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, (e) take
any action which requires the signing of all the Banks pursuant to the terms of
any Loan Document, (f) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes which shall be required for the
Banks or any of them to take any action under any Loan Document, and (g) amend
this Section 8.01; and provided further that (w) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Bank in addition to the Banks
required above to take such action, affect the rights or duties of the Issuing
Bank under any Loan Document, and (x) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Banks required above to take such action, affect the rights or duties of the
Administrative Agent under any Loan Document.                     

                                SECTION 8.02.   Notices, Etc. All notices and
other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, telecopied, or delivered, if to the
Borrower, at its address or telecopier number set forth below:

ENSCO International Incorporated
2700 Fountain Place
1445 Ross Avenue
Dallas, Texas 75202-2792
Attention: Vice President and Treasurer

Telephone: (214) 922-1500
Facsimile: (214) 855-0300

if to any Bank, at its address for notices indicated on Schedule I; if to the
Administrative Agent, at its address or telecopier number set forth below:

Den norske Bank ASA, New York Branch
200 Park Avenue
New York, New York 10166
Attention: Ms. Barbara Gronquist

Telephone: (212) 681-3859
Facsimile: (212) 681-3900

With a copy to:

Den norske Bank ASA, New York Branch
200 Park Avenue
New York, New York 10166
Attention: Mr. Bill Trivedi, Credit Administration

Telephone: (212) 681-3824
Facsimile: (212) 681-4119

if to the Issuing Bank, at its address or telecopier number set forth below:

Den norske Bank ASA, New York Branch
200 Park Avenue
New York, New York 10166
Attention: Mr. Bill Trivedi, Credit Administration

Telephone: (212) 681-3824
Facsimile: (212) 681-4119

or, as to the Borrower, the Administrative Agent, or the Issuing Bank, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower, the Administrative
Agent, and the Issuing Bank. All such notices and communications shall be
effective, if mailed, three Business Days after deposit in the mails; if sent by
overnight courier, one Business Day after delivery to the courier company; and
if sent by telecopier, when received by the receiving telecopier equipment,
respectively; provided that (i) notices and communications to the Administrative
Agent or the Issuing Bank shall not be effective until received by the
Administrative Agent or the Issuing Bank, as the case may be, and (ii) telexed
or telecopied notices received by any party after its normal business hours (or
on a day other than a Business Day) shall be effective on the next Business Day.
The notices contemplated by the definitions herein of "Borrowing" and "Interest
Period" and by Section 2.08 may be combined in one notice, if all required
information is provided in the combined notice and the combined notice meets the
requirements as to timeliness set forth in each definition and Section to which
the combined notice pertains.

                                SECTION 8.03.   No Waiver; Remedies. No failure
on the part of any Bank, the Issuing Bank or the Administrative Agent to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law.

                                SECTION 8.04.   Costs, Expenses and Indemnity.
(a) The Borrower agrees to pay on demand, (i) all reasonable costs and expenses
in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents and the other documents to be
delivered under the Loan Documents, including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect to
preparation, execution and delivery of the Loan Documents and the satisfaction
of the matters referred to in Section 3.01, the reasonable costs and expenses of
the Issuing Bank in connection with any Letter of Credit, and (ii) all
reasonable legal and other costs and expenses, if any, of the Administrative
Agent, the Issuing Bank and each Bank in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents and the other documents to be delivered under the Loan Documents or
incurred in connection with any workout, restructuring or bankruptcy.

                                (b)  If any payment or purchase of principal of,
or Conversion of, any LIBOR Advance or LIBOR Borrowing is made other than on the
last day of an Interest Period relating to such Advance, as a result of a
payment, purchase or Conversion pursuant to Section 2.07(f), 2.08, 2.09, 2.10,
2.11, 2.13 or 2.16 or acceleration of the maturity of the Notes pursuant to
Section 6.01 or for any other reason, the Borrower shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses (other than
taxes, which are dealt with in Section 2.13) which it may reasonably incur as a
result of such payment, purchase or Conversion, including any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Bank to
fund or maintain such Advance.

                                (c)  The Borrower agrees, to the fullest extent
permitted by law, to indemnify and hold harmless the Administrative Agent, the
Issuing Bank, the Lead Arranger, the Syndication Agent, the Co-Syndication
Agent, the Documentation Agent, each Bank and each other agent, arranger and
manager and each of their respective directors, officers, employees and agents
(collectively, "Indemnified Parties") from and against any and all claims,
damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
relating to environmental matters, but excluding taxes, which are dealt with in
Section 2.13) (collectively, "Losses") for which any of them may become liable
or which may be incurred by or asserted against an Indemnified Party, in each
case arising out of, related to or in connection with (i) any transaction in
which any proceeds of all or any part of the Advances are applied, (ii) breach
by the Borrower of any Loan Document, (iii) violation by the Borrower or any
Subsidiary of any Environmental Law or any other law, rule, regulation or order,
(iv) any Lien granted pursuant to any Loan Document, (v) ownership by any
Indemnified Party of any property following foreclosure (or similar action)
under any of the Loan Documents, to the extent such Losses arise out of or
result from (x) any Hazardous Materials located in, on or under the property of
the Borrower or any Subsidiary on the date of such foreclosure (or similar
action) or (y) operation of any such property on or before the date of such
foreclosure (or similar action), including Losses which are imposed upon Persons
under any Environmental Law solely by virtue of ownership, (vi) any Indemnified
Party's being deemed an operator of any property of the Borrower or any
Subsidiary by a court or other Person, to the extent such Losses arise out of or
result from any Hazardous Materials located in, on or under any such property,
or (vii) any investigation, litigation, or proceeding, whether or not any
Indemnified Party is a party thereto, related to or in connection with any of
the foregoing or any Loan Document (EXPRESSLY INCLUDING ANY SUCH LOSSES
ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OR STRICT
LIABILITY OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH LOSSES ATTRIBUTABLE
TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT IS
THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 8.04(C), BE INDEMNIFIED FOR THEIR OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE AND THEIR OWN STRICT LIABILITIES.

                                (d)   None of the Indemnified Parties shall be
liable to the Borrower for amounts constituting punitive, treble or exemplary
damages arising out of or in connection with any breach by any Indemnified Party
of any of its obligations hereunder. The Borrower shall not be liable to the
Administrative Agent or the Banks for amounts constituting punitive, treble or
exemplary damages arising out of or in connection with any breach by the
Borrower of any of its obligations hereunder.

                                SECTION 8.05.   Right of Set-Off. Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of Section 6.01, each Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
the Note held by such Bank, irrespective of whether or not such Bank shall have
made any demand under this Agreement or such Note and although such obligations
may be unmatured. Each Bank agrees promptly to notify the Borrower after any
such set-off and application made by such Bank, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Bank under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Bank may have.

                                SECTION 8.06.   Assignments and Participations.
(a) Each Bank may, in accordance with applicable law, assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment, the Advances owing
to it and the Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement (including the Letter of Credit Liabilities
held by the assigning Bank pursuant to Section 2.18), (ii) except in the case of
an assignment of all of a Bank's rights and obligations under this Agreement,
the sum of the Commitment of the assigning Bank being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 (and in
increments of $1,000,000 in excess thereof), (iii) each such assignment shall be
to an Eligible Assignee, (iv) the Administrative Agent and the Borrower consent
to such assignment (which consent shall not be unreasonably withheld), and (v)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for recording by the Administrative Agent in the Register,
an Assignment and Acceptance, together with any Notes then held by such
assigning Bank and any Notes then held by such assignee and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Bank
hereunder, (y) the Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
an assigning Bank's rights and obligations under this Agreement, such Bank shall
cease to be a party hereto except that the rights under Sections 2.06, 2.10,
2.13 and 8.04 of such Bank shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a party hereto), and (z)
unless the Borrower in its sole discretion otherwise consents, no such assignee
shall be entitled to receive any greater payment pursuant to Sections 2.06, 2.10
and 2.13 than the assigning Bank would have been entitled to receive with
respect to the rights assigned to such assignee, except as a result of
circumstances arising after the date of such assignment.

                                (c)   The Administrative Agent shall maintain at
its address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Banks and the Commitment of and the principal amount of the
Advances owing to, each Bank from time to time (the "Register"). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

                                (d)   Upon its receipt of an Assignment and
Acceptance executed by an assigning Bank and an assignee representing that it is
an Eligible Assignee, together with any Notes then held by such assigning Bank
and any Notes then held by such assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit E, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, an authorized officer of the Borrower shall execute and deliver to the
Administrative Agent (i) in exchange for any surrendered Notes a new Note
payable to the order of such Eligible Assignee (if a new Note is requested by
such Eligible Assignee) in an amount equal to its Commitment after giving effect
to such Assignment and Acceptance and, if the assigning Bank has retained a
Commitment hereunder, a new Note payable to the order of the assigning Bank (if
an new Note is requested by the assigning Bank) in an amount equal to the
Commitment retained by it hereunder (such new Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, if any, shall be dated the effective date of such Assignment
and Acceptance, shall be properly completed and shall otherwise be in
substantially the form of Exhibit A).

                                (e)   Each Bank, in accordance with applicable
law, may sell participations to one or more banks or other entities (other than
the Borrower or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including all or a portion of any of its
Commitments, the Advances owing to it and the Note held by it); provided that
(i) such Bank's obligations under this Agreement (including its Commitments to
the Borrower hereunder) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Bank shall remain the holder of any such Notes for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent, the
Issuing Bank and the other Banks shall continue to deal solely and directly with
such Bank in connection with such Bank's rights and obligations under this
Agreement, (v) the terms of any such participation shall not restrict such
Bank's ability to make any amendment or waiver of this Agreement or any Note or
such Bank's ability to consent to any departure by the Borrower therefrom
without the approval of the participant, except that the approval of the
participant may be required to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, and (vi) unless the Borrower
in its sole discretion otherwise consents, no such participant shall be entitled
to receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13 than
such Bank would have been entitled to receive with respect to the rights
assigned to such participant by such Bank except as a result of circumstances
arising after the date of such participation to the extent that such
circumstances affect other Banks and participants generally, and (vii) each
participant that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall provide to the Administrative Agent and
the Borrower a U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the U.S. Internal Revenue
Service, duly completed and certifying that such participant is fully exempt
from United States withholding taxes with respect to all payments to be made to
such participant under such participation agreement, or other documents
satisfactory to the Borrower and the Administrative Agent indicating that all
payments to be made to such participant under such participation agreement are
fully exempt from such withholding taxes, and neither the Borrower nor the
Administrative Agent shall have any obligation to pay to any participant any
taxes, penalties, interest or other expenses, costs and losses incurred or
payable by the Borrower or the Administrative Agent as a result of the failure
of such participant to obtain such additional duly completed and signed copies
of one or the other of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may be
required under then-current United States law or regulations to avoid United
States withholding taxes on payments in respect of all amounts to be received by
such participant.

                                (f)   Any Bank may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.06, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower or any of its Affiliates
furnished to such Bank by or on behalf of the Borrower or any of its Affiliates;
provided, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to comply with Section 8.09.

                                (g)   Notwithstanding any other provision set
forth in this Agreement, any Bank may at any time (i) create a security interest
in all or any portion of its rights under the Loan Documents (including the
Advances owing to it and the Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board and (ii) upon
notice to the Borrower and the Administrative Agent, assign all or any portion
of its rights and obligations under the Loan Documents to any of its Affiliates.

                                (g)   Notwithstanding any other provision set
forth in this Agreement, any Bank may at any time (i) create a security interest
in all or any portion of its rights under the Loan Documents (including the
Advances owing to it and the Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board and (ii) upon
notice to the Borrower and the Administrative Agent, assign all or any portion
of its rights and obligations under the Loan Documents to any of its Affiliates.

                                SECTION 8.07.   Governing Law; Entire Agreement.
This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement, the Notes, the other
Loan Documents and any fee letter pertaining hereto accepted by the Borrower
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

                                SECTION 8.08.    Interest.  It is the intention
of the parties hereto that the Administrative Agent, the Issuing Bank and each
Bank shall conform strictly to usury laws applicable to it, if any. Accordingly,
if the transactions with the Administrative Agent, the Issuing Bank or any Bank
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in the Notes, this
Agreement or any other agreement entered into in connection with this Agreement
or the Notes, it is agreed as follows: (a) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received by the Administrative Agent, the Issuing Bank or
such Bank, as the case may be, under the Notes, this Agreement or under any
other agreement entered into in connection with this Agreement or the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law and any excess shall be cancelled automatically and, if
theretofore paid, shall at the option of the Administrative Agent, the Issuing
Bank or such Bank, as the case may be, be applied on the principal amount of the
obligations owed to the Administrative Agent, the Issuing Bank or such Bank, as
the case may be, by the Borrower or refunded by the Administrative Agent, the
Issuing Bank or such Bank, as the case may be, to the Borrower, and (b) in the
event that the maturity of any Note or other obligation payable to the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, is
accelerated or in the event of any permitted prepayment, then such consideration
that constitutes interest under law applicable to the Administrative Agent, the
Issuing Bank or such Bank, as the case may be, may never include more than the
maximum amount allowed by such applicable law and excess interest, if any, to
the Administrative Agent, the Issuing Bank or such Bank, as the case may be,
provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the Administrative Agent, the Issuing Bank or such Bank, as the
case may be, be credited by the Administrative Agent, the Issuing Bank or such
Bank, as the case may be, on the principal amount of the obligations owed to the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, by the
Borrower or refunded by the Administrative Agent, the Issuing Bank or such Bank,
as the case may be, to the Borrower.

           SECTION 8.09.   Confidentiality.  Each Bank agrees that it will use
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to such Bank's Affiliates in the ordinary course of business in
connection with any Loan Document, the administration thereof or any transaction
contemplated hereby, employees, auditors or counsel or to another Bank if the
disclosing Bank or the disclosing Bank's holding or parent company in its sole
discretion determines that any such party should have access to such
information) any information with respect to the Borrower or its Subsidiaries
which is furnished pursuant to this Agreement or any other Loan Document and
which is designated by the Borrower to the Banks in writing as confidential,
provided that any Bank may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Bank or to the
Federal Reserve Board or the FDIC or similar organizations (whether in the
United States or elsewhere), (c) as may be required or appropriate in response
to any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Bank, (e) to
the prospective transferee in connection with any contemplated transfer of any
of the Notes or any interest therein by such Bank, provided that such
prospective transferee executes an agreement with the Borrower containing
provisions substantially identical to those contained in this Section, and (f)
to any Bank, the Administrative Agent or the Issuing Bank.                     

                                SECTION 8.10.   Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

                                SECTION 8.11.   Domicile of Loans.  Each Bank
may transfer and carry its loans at, to or for the account of any office,
Subsidiary or Affiliate of such Bank provided that no Bank shall be relieved of
its Commitment as a result thereof.

                                SECTION 8.12.   Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Borrower, the
Issuing Bank and the Administrative Agent and when the Administrative Agent
shall have, as to each Bank, either received a copy of a signature page hereof
executed by such Bank or been notified by such Bank that such Bank has executed
it and thereafter shall be binding upon and inure to the benefit of and be
enforceable by the Borrower, the Administrative Agent, the Issuing Bank and each
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Banks.

                                IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

      BORROWER:   ENSCO INTERNATIONAL INCORPORATED     By:               
                                         Name:                               
                    Title:                                                      
    ADMINISTRATIVE AGENT:   DEN NORSKE BANK ASA, NEW YORK
BRANCH, as Administrative Agent     By:                               
                         Authorized Officer     By:               
                                    Authorized Officer         ISSUING BANK:  
DEN NORSKE BANK ASA, NEW YORK
BRANCH, as Issuing Bank     By:                               
                         Authorized Officer     By:               
                                    Authorized Officer         BANKS:  
CITIBANK, N.A.     By:                                                        
Authorized Officer   DEN NORSKE BANK ASA, NEW YORK
BRANCH     By:                                                        
Authorized Officer     By:                                                   
Authorized Officer   HSBC BANK USA     By:                               
                         Authorized Officer     WELLS FARGO BANK TEXAS, N.A.    
By:                                                         Authorized Officer  
  BANK ONE, NA (MAIN OFFICE CHICAGO)     By:                               
                         Authorized Officer     BANK OF TOKYO-MITSUBISHI, LTD.  
  By:                                                         Authorized Officer
    MERRILL LYNCH BUSINESS FINANCIAL
SERVICES, INC.     By:                                                        
Authorized Officer     SOUTHWEST BANK OF TEXAS     By:               
                                         Authorized Officer        

--------------------------------------------------------------------------------


 


SCHEDULE I

APPLICABLE LENDING OFFICES; ADDRESSES FOR NOTICE

 

 
Bank Domestic Lending
Office Eurodollar Lending
Office Addresses for
Notice Citibank, N.A 2 Penns Way, Suite 200
New Castle, Delaware
19720 2 Penns Way, Suite 200
New Castle, Delaware
19720 Credit Contact:
Mark Johnson
388 Greenwich St.
23rd Floor
New York, NY 10015
Tel: 212-816-5435
Fax: 212-816-5429

Administrative Contact:
Laura Quashne
Loan Specialist
2 Penns Way, Ste. 200
New Castle, DE 19720
Tel: 302-894-6058
Fax: 302-894-6120
Den norske Bank
ASA, New York Branch 200 Park Avenue
New York, New York
10166 200 Park Avenue
New York, New York
10166 Credit Contact:
Barbara Gronquist
200 Park Avenue
New York, NY 10166
Tel: 212-681-3859
Fax: 212-681-3900

Administrative Contact:
Bill Trivedi
Credit Administration
200 Park Avenue
New York, NY 10166
Tel: 212-681-3824
Fax: 212-681-3900 HSBC Bank USA 452 Fifth Avenue, 5th
Floor
New York, New York
10018 452 Fifth Avenue, 5th
Floor
New York, New York
10018 Credit Contact: George Linhart
First VP
452 Fifth Ave., 5th Fl.
New York, NY 10018
Tel: 212-525-3326
Fax: 212-525-2479

Administrative Contact:
Marie Bax
Loan Administrator
One HSBC Center
26th Floor
Buffalo, NY 14203
Tel: 716-841-5668
Fax: 716-841-0269 Wells Fargo Bank
Texas, N.A. 1000 Louisiana, 3rd Floor
Houston, Texas 77002 1000 Louisiana, 3rd Floor
Houston, Texas 77002 Credit Contact:
Lance Reynolds
Relationship Manager
1000 Louisiana
3rd Floor
Houston, Texas 77002
Tel: 713-319-1362
Fax: 713-739-1087

Administrative Contact:
Tanya Ivie
Loan Production Mgr.
1700 Lincoln
Denver, CO 80203
Tel: 303-863-6102
Fax: 303-863-2729 Bank One, NA
(Main Office Chicago) 1717 Main Street, 4th
Floor
TX1-2454

Dallas, Texas 75201 1717 Main Street, 4th
Floor
TX1-2454
Dallas, Texas 75201 Credit Contact:
Charlie Freel
Bank One Center
201 St. Charles Ave.
New Orleans, LA 70170
Tel: 504-623-1638
Fax: 504-623-6555

Administrative Contact:
Kim Wright
1717 Main, 4th Floor
TX1-2454
Dallas, Texas 75201
Tel: 214-290-2922
Fax: 214-290-2930 Bank of Tokyo-
Mitsubishi, Ltd. 1100 Louisiana Street
Suite 2800
Houston, Texas 77002 1100 Louisiana Street
Suite 2800
Houston, Texas 77002 Credit Contact:
Jay Fort
Vice President
1100 Louisiana Street
Suite 2800
Houston, TX 77002
Tel: 713-655-3807
Fax: 713-658-0116

Administrative Contact:
Barrie Hogue
1100 Louisiana Street
Suite 2800
Houston, TX 77002
Tel: 713-655-3835
Fax: 713-658-0116 Merrill Lynch
Business Financial
Services Inc. 222 N. LaSalle, 17th Floor
Chicago, Illinois 60601 222 N. LaSalle, 17th Floor
Chicago, Illinois 60601 Credit Contact:
Daniel McHugh
Vice President
222 N. LaSalle
17th Floor
Chicago, IL 60601
Tel: 312-269-4425
Fax: 312-368-1387

Administrative Contact:
Daniel McHugh
Vice President
222 N. LaSalle
17th Floor
Chicago, IL 60601
Tel: 312-269-4425
Fax: 312-368-1387 Southwest Bank of
Texas 4400 Post Oak Parkway
Galleria Commercial
Houston, Texas 77027 4400 Post Oak Parkway
Galleria Commercial
Houston, Texas 77027 Credit Contact:
Melinda Nelson Jackson
4400 Post Oak Pkwy.
Galleria Commercial
Houston, TX 77027
Tel: 214-793-0940
Fax: 713-232-5925

Administrative Contact:
Ann Greer
4400 Post Oak Pkwy.
Galleria Commercial
Houston, TX 77027
or
P.O. Box 27459
Houston, TX 77227
Tel: 713-232-1792
Fax: 713-693-7467

 

--------------------------------------------------------------------------------


 


SCHEDULE II

PRICING GRID

 

  Level I Level II Level III Level IV Level V   A-/A3 or
Better BBB+/
Baa1 BBB/
Baa2 BBB-/
Baa3 BB+/Ba1
or Lower Applicable Facility Fee: 20.0      22.5      25.0      27.5     
32.5      Applicable Margin: 42.5      52.5      62.5      72.5      92.5     
Drawn Cost: 62.5      75.0      87.5      100.0      125.0      Utilization Fee
(>33%): 25.0      25.0      25.0      25.0      25.0      Fully Drawn Cost:
87.5      100.0      112.5      125.0      150.0     

 

--------------------------------------------------------------------------------


 


SCHEDULE III

UNRESTRICTED SUBSIDIARIES AND CORPORATE STRUCTURE

(SEE ATTACHED)

 

 

--------------------------------------------------------------------------------


 


SCHEDULE III

ENSCO INTERNATIONAL INCORPORATED CORPORATE STRUCTURE
(INCLUDING RESTRICTED SUBSIDIARIES)1
AS OF JULY 25, 2002

 

  Active Subsidiaries or Affiliates
(Jurisdiction of Incorporation) % of
Voting
Securities
Owned by
Borrower % of Voting
Securities
Owned by
Immediate
Parent (other
than Borrower) Jurisdiction(s)
Qualified to do
Business (I) ENSCO Drilling Company (Delaware) 100% 100% Delaware
Syria (A) ENSCO Drilling (Caribbean), Inc.
(Cayman Islands)   100% Cayman Islands
Venezuela (1) ENSCO Drilling Venezuela, Inc.
(Cayman Islands)   100% Cayman Islands
Venezuela (B) ENSCO de Venezuela, C.A. (Venezuela)   100% Venezuela (II) ENSCO
Holding Company (Delaware) 100%   Delaware (A) ENSCO Offshore Company (Delaware)
  100% Delaware
Texas
Louisiana
Alabama
Mississippi (1) ENSCO Australia Corporation I (Delaware)   100% Delaware
Australia   (a)  ENSCO Offshore Partnership (Australia)   1% Australia (2) ENSCO
Australia Corporation II (Delaware)   100% Delaware
Australia   (a)  ENSCO Offshore Partnership (Australia)   99% Australia (3)
ENSCO Platform Company (Delaware)   100% Delaware
Louisiana
Texas
California
Mexico   (a)  Dual Drilling Nigeria Ltd.(Nigeria)   100% Nigeria   (b)  Dual
Drilling de Venezuela C.A.
(Venezuela)   100% Venezuela (4) ENSCO Qatar Company (Delaware)   100% Delaware
Qatar (III) ENSCO Incorporated (Texas) 100%   Texas (IV) ENSCO Marine Company
(Delaware) 100%   Delaware
Texas
Louisiana
Mississippi (V) ENSCO Oceanics Company (Delaware) 100%   Delaware
Abu Dhabi
Thailand
New Zealand
Trinidad (A) ENSCO Asia Pacific Pte. Limited (Singapore)   100% Singapore (B)
Petroleum Finance Corporation (Cayman)
Islands)   100% Cayman Islands (C) ENSCO Brazil Servicos de Petroleo Limitada
(Brazil)   99% Brazil (D) ENSCO Gerudi (M) Sdn. Bhd. (Malaysia)   49% Malaysia
(E) ENSCO Maritime Limited (Bermuda)   100% Bermuda (1) ENSCO Arabia Ltd. (Saudi
Arabia)   50% Saudi Arabia (F) ENSCO Asia Company (Texas)   100% Texas
Indonesia (1) P.T. ENSCO Sarida Offshore (Indonesia)   80% Indonesia (2)
Sociedade Brasiliera de Perfuacoes Ltda.
(Brazil)   99% Brazil (VI) ENSCO Offshore International Company
Cayman Islands) 100%   Cayman Islands
Qatar (A) ENSCO Offshore U.K. Limited
(United Kingdom)   100% United Kingdom (B) ENSCO Limited (Cayman Islands)   100%
Cayman Islands (C) ENSCO Netherlands Ltd. (Cayman Islands)   100% Cayman Islands
The Netherlands
Denmark (D) ENSCO Oceanics International Company
(Cayman Islands)   100% Cayman Islands (1) ENSCO Drilling Company (Nigeria) Ltd.
(Nigeria)   99% Nigeria (2) ENSCO Australia Pty. Limited (Australia)   100%
Australia (VII) Chore Acquisition, Inc. 100%   Delaware

                              1 Borrower currently has designated no
Unrestricted Subsidiaries.

  Explanatory Notes: (1) All companies listed on this Schedule III are to be
deemed "Subsidiaries" and "Restricted Subsidiaries" for purposes of the Credit
Agreement.   (2) ENSCO Enterprises Ltd., a Cayman Islands, B.W.I. corporation is
not listed as a Subsidiary, since ENSCO Offshore International Company owns only
twenty-five percent (25%) of this company and does not maintain any means of
control.   (3) As provided in Section 5.02(f) of the Credit Agreement, ENSCO
Marine Company, ENSCO Platform Company, ENSCO Drilling (Caribbean), Inc. and
ENSCO de Venezuela, C.A. are "Excepted Entities."

 

--------------------------------------------------------------------------------


 


SCHEDULE IV

RIGS

(SEE ATTACHED)

 

 

--------------------------------------------------------------------------------


 


SCHEDULE V
EXISTING LIENS

 

DEBTOR SECURED PARTY STATE
OF
FILING DATE
OF
FILING TYPE OF
LIEN OR
REFERENCE
NO. (IF ANY) ENSCO Offshore Company United States of
America,
Secretary of
Transportation Delaware 12/14/99 UCC Ref No.
991536450 ENSCO International Incorporated Wells Fargo Equipment
Finance, Inc. Louisiana 5/11/00
UCC Ref No.
9987768 ENSCO Drilling Company NationsBank of Texas,
NA Louisiana 4/1/92
expired
UCC Ref No.
3634845* ENSCO Marine Company Graham Energy Ltd. Louisiana 12/31/91
expired
UCC Ref No.
28347333* ENSCO Hunting Interlock Inc. Texas 3/26/98
UCC Ref No.
9300101616 ENSCO Marine Company Wilmington Trust
Company Texas 12/22/98
UCC Ref No.
9400034338** ENSCO Marine Company Wilmington Trust
Company Texas 3/8/99
UCC Ref No.
9800251883** ENSCO International Incorporated Abrams Centre National
Bank Texas 12/28/98
UCC Ref No.
9800256242 ENSCO International Incorporated Abrams Centre National
Bank Texas 2/5/99
UCC Ref No.
9900024989 ENSCO International Incorporated Abrams Centre National
Bank Texas 9/27/99
UCC Ref No.
9900196178 ENSCO Offshore Company United States of
America Texas 12/14/99
UCC Ref No.
9900245886 ENSCO International Incorporated Oliver Allen
Corporation Texas 2/28/00
UCC Ref No.
0000440966 ENSCO International Incorporated MCI Worldcom
Communications, Inc. Texas 7/7/00
UCC Ref No.
0000537921

* These financing statements have expired. Furthermore, it is Borrower's belief
that the obligations for which these liens were filed have been satisfied and
that there is no basis for the lien to remain outstanding. However, Borrower
could not verify or obtain the lien release prior to the date of this Agreement.
Borrower will use best efforts to terminate these financing statements within 30
days after the date of this Agreement. ** These financing statements represent
liens that have been terminated. The obligations underlying the liens
represented by these financing statements were satisfied in October, 2000.
Wilmington Trust Company acted as trustee for the CIT Group/Equipment Financing,
Inc. Although a Satisfaction of Preferred Fleet Mortgage was executed by
Wilmington Trust Company and filed with the U.S. Coast Guard, apparently these
liens were overlooked and not released. Borrower will use best efforts to
terminate these financing statements within 30 days after the date of this
Agreement.

 

--------------------------------------------------------------------------------


 


SCHEDULE VI

COMMITMENTS

 

Bank Commitment Citibank, N.A. $50,000,000.00 Den norske Bank ASA, New York
Branch $50,000,000.00 HSBC Bank USA $40,000,000.00 Wells Fargo Bank Texas, N.A.
$40,000,000.00 Bank One, NA (Main Office Chicago) $25,000,000.00 Bank of
Tokyo-Mitsubishi, Ltd. $25,000,000.00 Merrill Lynch Business Financial Services,
Inc. $10,000,000.00 Southwest Bank of Texas $10,000,000.00 Total:
$250,000,000.00

 

--------------------------------------------------------------------------------


  EXHIBIT A PROMISSORY NOTE Dated:             U.S. $         

      For value received, the undersigned, ENSCO International Incorporated, a
Delaware corporation (the "Borrower"), hereby promises to pay to the order of
________ (the "Bank") for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal sum of ________
U.S. dollars (U.S. $________) or, if less, the aggregate unpaid principal amount
of the Advances (as defined in the Credit Agreement dated as of July 26, 2002
among the Borrower, Den norske Bank ASA, New York Branch, as the Administrative
Agent, Citibank, N.A., as the Syndication Agent, Wells Fargo Bank Texas, N.A.,
as the Co-Syndication Agent, HSBC Bank USA, as the Documentation Agent, Den
norske Bank ASA, New York Branch, as the Issuing Bank and the lenders parties
thereto, as amended from time to time, being herein referred to as the "Credit
Agreement") owing to the Bank.         The Borrower promises to pay the
principal of this Promissory Note (or, if less, the aggregate unpaid principal
amount of the Advances (as defined in the Credit Agreement)) on the dates and in
the amounts set forth in the Credit Agreement. Additionally, the Borrower
promises to pay interest on the unpaid principal amount of each Advance owing to
the Bank from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.         Both principal and interest are payable in lawful
money of the United States of America to Den norske Bank ASA, New York Branch,
as Administrative Agent, at 200 Park Avenue, New York, New York 10166, in same
day funds. Each Advance owed to the Bank by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Bank and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note; provided that the failure
of the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.  
      This Promissory Note is one of the Notes referred to in, and is subject to
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Advances by the Bank to the
Borrower from time to time in an aggregate amount not to exceed the amount first
above mentioned, the indebtedness of the Borrower resulting from each Advance
owing to the Bank being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.  
      This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.     ENSCO INTERNATIONAL INCORPORATED

By:
Name:
Title:

 

--------------------------------------------------------------------------------


  ADVANCES AND PAYMENTS OF PRINCIPAL

Date Amount of
Advance Amount of
Principal Paid
or Prepaid Unpaid
Principal
Balance Notation Made By                                                        
                       

 

--------------------------------------------------------------------------------


  EXHIBIT B NOTICE OF BORROWING
[Date]   Den norske Bank ASA, New York Branch,
as Administrative Agent
200 Park Avenue
New York, New York 10166
Attention: Mr. Bill Trivedi, Credit Administration

Ladies and Gentlemen:       The undersigned, ENSCO International Incorporated,
refers to the Credit Agreement, dated as of July 26, 2002 (such Credit
Agreement, as amended from time to time, being herein referred to as the "Credit
Agreement", the terms defined therein being used herein as therein defined),
among the undersigned, certain Banks parties thereto, Den norske Bank ASA, New
York Branch, as the Administrative Agent, Citibank, N.A., as the Syndication
Agent, Wells Fargo Bank Texas, N.A., as the Co-Syndication Agent, HSBC Bank USA,
as the Documentation Agent, Den norske Bank ASA, New York Branch, as the Issuing
Bank, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the "Proposed Borrowing") as required by Section
2.02(a) of the Credit Agreement:         (i)       The Business Day of the
Proposed Borrowing is      ,   .         (ii)      The Type of Advances
comprising the Proposed Borrowing is [Base Rate Advances] [LIBOR Advances].  
      (iii)     The aggregate amount of the Proposed Borrowing is
$______________.         * [(iv) The initial Interest Period for each Advance
made as part of the Proposed Borrowing is        (months).]         The
undersigned hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:         (A)  the
representations and warranties contained in Section 4.01 of the Credit Agreement
are correct (other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date), before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date; and         (B)  no event has occurred and is continuing, or would result
from such Proposed Borrowing or from the application of the proceeds therefrom,
which constitutes a Default, an Event of Default or both.                  
      *  To be included for a Proposed Borrowing comprised of LIBOR Advances.  
  Very truly yours,     ENSCO INTERNATIONAL INCORPORATED

By:
Name:
Title:

cc:

 

--------------------------------------------------------------------------------


  EXHIBIT C
FORM OF OPINION OF COUNSEL
TO THE BORROWER

July 26, 2002      To Each of the Banks Party to the Credit Agreement
hereinafter referred to and
Den norske Bank ASA, New York Branch, as Administrative Agent c/o Den norske
Bank ASA, New York Branch,
200 Park Avenue
New York, New York 10166

Gentlemen:       I have acted as counsel to ENSCO International Incorporated, a
Delaware corporation ("Borrower") in connection with the Credit Agreement dated
as of July 26, 2002 (the "Credit Agreement") among the Borrower, the Banks party
thereto, Den norske Bank ASA, New York Branch, as administrative agent (in such
capacity the "Administrative Agent"), Citibank, N.A., as syndication agent (in
such capacity the "Syndication Agent"), Wells Fargo Bank, as co-syndication
agent (in such capacity the "Co-Syndication Agent") and HSBC Securities (USA)
Inc., as documentation agent (in such capacity the "Documentation Agent").  
      This opinion is being furnished to you pursuant to Section 3.01(d) of the
Credit Agreement. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.         In this connection
and as a basis for the opinions hereinafter expressed, I have made the
investigations described below, but have not independently verified information
obtained from third parties, except as otherwise set forth herein. As to matters
of fact and in making the investigations referred to in my opinions expressed
herein, I have examined and relied upon originals or copies, certified or
otherwise identified to my satisfaction, of the following documents:  
      a.  the Credit Agreement; and         b.  the Notes   (collectively
referred to as the "Documents").         As counsel to the Borrower, I am
familiar with the relevant corporate proceedings and have examined such
resolutions, documents and records of the Borrower and have obtained such other
information as I have deemed necessary to form a basis for the opinions
expressed below.         In rendering the opinions set forth below, I have
relied, to the extent I deemed appropriate, upon certificates or other written
advice of an officer or other authorized representative of a particular
governmental authority, corporation, or other person or entity concerned.  
      Furthermore, the opinions rendered herein are subject to the following
additional qualifications, limitations and assumptions:         (i)     the
effect of applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or conveyance or other laws affecting creditors' rights
generally, and the general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and future
court decisions affecting or interpreting any of the foregoing;  
      (ii)    all documents submitted to me as originals are accurate and
complete;         (iii)   all documents submitted to me as copies are true,
correct and complete copies of the originals thereof;         (iv)    the due
organization and existence of all parties to the Documents (other than the
Borrower);         (v)     the legal right and the corporate power and authority
of all parties to the Documents (other than the Borrower) to execute and
deliver, and to consummate the transactions contemplated by, the Documents to
which they are parties;         (vi)    the due authorization, execution and
delivery of the Documents by all parties to the Documents (other than the
Borrower);         (vii)   that the Documents constitute the legal, valid,
binding and enforceable obligations of all of the parties thereto (other than
the Borrower);         (viii)  all of the signatures, other than the signatures
of the officers of the Borrower, on all documents submitted to me are genuine;  
      (ix)    you will comply with usury savings provisions in the Documents
which may apply to the provisions of the Documents and/or the transactions
undertaken in accordance therewith;         (x)     the opinions rendered herein
are specifically limited to the current applicable United States federal law
(including maritime laws), the Delaware General Corporation Law and the laws of
the State of Texas. I am a member of the State Bar of Texas and have neither
been admitted to nor purport to be an expert on the laws of any other state or
jurisdiction, although I am generally familiar with the General Corporation Law
of the State of Delaware;         (xi)    no opinion is expressed as to the
enforceability of choice of law, choice of jurisdiction and forum selection
clauses contained in the Documents;         (xii)   the enforceability of the
Documents (a) may be limited by the application of the standard "good faith",
such as that defined in Section 1.203 of the Texas Uniform Commercial Code, as
the same may be amended from time to time, to the extent the Texas Uniform
Commercial Code applies, and (b) is subject to the discretion of the courts of
the State of Texas in granting equitable remedies such as specific performance
or injunctive relief and their power to stay proceedings before them and to stay
the execution of judgments. The enforceability of some of the remedial
provisions of the Documents may be limited by, and some provisions of the
Documents may be rendered unenforceable under, applicable federal and state
laws, rules, regulations, court decisions, and constitutional requirements in
and of the State of Texas or the United States, but such laws, rules,
regulations, court decisions and constitutional requirements should not, in my
opinion, substantially interfere with the practical realization of the rights
and benefits afforded by the Documents, although such laws, rules, regulations,
court decisions and constitutional requirements may delay the ability of the
Administrative Agent or the Banks to enforce their respective rights and
remedies provided thereunder.         The opinions expressed below are made as
of the date hereof. I assume no, and expressly disclaim any obligation to update
or supplement such opinions to reflect any facts or circumstances which may
hereafter come to my attention or any changes in laws which may hereafter occur.
        Based upon the foregoing and having regard to the legal considerations I
deem relevant, and subject to the assumptions, limitations, qualifications and
exceptions set forth herein, it is my opinion that:         1.  The Borrower is
a corporation, duly organized and validly existing and in good standing under
the laws of the state of its incorporation and is qualified to do business and
in good standing in each jurisdiction in which the conduct of its business or
the ownership or operation of its properties requires it to be so qualified, and
has the corporate power and authority (i) to own or lease and operate its
properties and carry on its business as carried on at the date hereof and (ii)
to execute and deliver, and to consummate the transactions contemplated by, the
Documents to which it is a party.         2.  The Borrower has taken all
necessary corporate action to authorize the execution and delivery of, and the
consummation of the transactions contemplated by, each of the Documents to which
it is a party. Such execution and delivery, and consummation of the transactions
contemplated by the Documents, will not (i) result in a violation of Borrower's
certificate of incorporation or bylaws, (ii) to my knowledge, result in a
violation of any law or governmental regulation to which Borrower or any of its
Subsidiaries is subject, or (iii) to my knowledge, after due inquiry, result in
a violation of or constitute a breach of or default under any agreement or
order. Each of the Documents to which Borrower is a party has been duly
authorized, executed and delivered by Borrower.         3.  Each of the
Documents constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms. I have assumed,
with your permission, that each of the Documents stated by its terms to be
governed by New York law constitutes a legal, valid and binding obligation under
New York law, enforceable against each of the parties thereto in accordance with
its respective terms.         4.  If, notwithstanding the choice of New York law
contained therein, Texas law were applied to the Documents, each of the
Documents would constitute the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.  
      5.  The execution and delivery of, and the consummation of the
transactions by the Borrower of the Documents to which it is a party do not
require the consent, approval, waiver, license or authorization or other action
or filing with any Texas or Delaware corporate or federal governmental
authority.         6.  The Borrower and/or its Subsidiaries have title to all
material property owned by them (including the Rigs referred to in the Credit
Agreement) and the same is free and clear of all liens (other than those which
may be identified in Borrower's consolidated balance sheet or Permitted Liens).
        7.  To my knowledge, after due inquiry, there is no action, suit or
proceeding pending or threatened against the Borrower or its Subsidiaries before
or by any court, arbitration panel or administrative agency which, if adversely
determined, could reasonably be expected to result in or have a Material Adverse
Effect on the consolidated financial position of the Borrower and its
Subsidiaries taken as a whole, or that would prevent the Borrower from
performing any of its obligations under the Documents.         8.  The Borrower
is not an "investment company" or an entity "controlled" by an "investment
company" under the Investment Company Act of 1940, as amended, or the rules and
regulations promulgated by the Securities and Exchange Commission (the
"Commission") thereunder.         9.  The Borrower is not subject to regulation
as a "holding company" or "subsidiary company" of a "holding company" under the
Public Utility Holding Company Act of 1935, as amended.         The scope of the
foregoing opinion is limited to those issues specifically considered herein, and
no further or more expansive opinion is to be implied from any of the opinions
expressed above. Any variation or difference in the assumptions upon which this
opinion is based might affect my conclusions in an adverse manner and make them
inaccurate.         Furthermore, the opinions expressed herein are rendered
solely for your benefit and for the benefit of your successors and assigns under
the Credit Agreement, and may not be relied upon or used by any other person (it
being understood that you may be required to show this opinion to bank
regulators and auditors) without my prior written consent.   Very truly yours,


Robert O. Isaac
Associate General Counsel

 

--------------------------------------------------------------------------------


  EXHIBIT D FORMS OF OPINIONS OF SPECIAL COUNSEL
TO THE ADMINISTRATIVE AGENT
AND LEAD ARRANGER D-1:  Opinion re:  Closing Conditions
D-2:  Opinion re:  Enforceability and Choice of Law

                     (see attached)  

 

--------------------------------------------------------------------------------


  EXHIBIT D-1


July 26, 2002   To Den norske Bank ASA, New York Branch,
as Administrative Agent, Citibank, N.A., as
Syndication Agent to, Den norske Bank, ASA,
New York Branch, as Issuing Bank, and to each
of the Banks party to the Credit Agreement
described below

Ladies and Gentlemen:   We have acted as special counsel to Citibank, N. A. in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of July 26, 2002 (the "Credit Agreement"), among ENSCO International
Incorporated, a Delaware corporation (the "Borrower"), and each of you.
Capitalized terms defined in the Credit Agreement are used herein as therein
defined.   In that connection, we have examined the following documents:  
(1)  Counterparts of the Credit Agreement, executed by the Administrative Agent,
the Banks, and the Borrower, respectively.   (2)  The documents furnished by the
Borrower pursuant to Section 3.01 of the Credit Agreement and listed on Annex A
hereto, including the opinion of Robert O. Isaac, counsel to the Borrower (the
"Opinion of Borrower's Counsel").   In our examination of the documents referred
to above, we have assumed the authenticity of all such documents submitted to us
as originals, the genuineness of all signatures and the conformity to the
originals of all such documents submitted to us as copies. We have also assumed
the accuracy of all matters set forth in the certificates referred to on Annex A
hereto and assumed that each of the Borrower, the Banks, and the Administrative
Agent has duly executed and delivered, with all necessary power and authority
(corporate and otherwise), the Credit Agreement, and that the Borrower has duly
executed and delivered, with all necessary power and authority (corporate and
otherwise), the respective Notes and other Loan Documents contemplated to be
executed by it.   Based upon the foregoing examination of documents and
assumptions and upon such other investigation as we have deemed necessary, we
are of the opinion that the Opinion of Borrower's Counsel and the other
documents referred to in item (2) above, are substantially responsive to the
requirements of the Credit Agreement.   This opinion is solely for the benefit
of the Banks, the Administrative Agent, the Issuing Bank, and their respective
successors, assigns, participants and other transferees and may be relied upon
only by such Persons in connection with the transactions contemplated by the
Credit Agreement.     Very truly yours,


Bracewell & Patterson, L.L.P.

 

--------------------------------------------------------------------------------


  ANNEX A
to Opinion




    (a) The opinion of Robert O. Isaac, counsel to the Borrower, substantially
in the form of Exhibit C to the Credit Agreement. (b) A certificate of an
officer of the Borrower certifying (i) a copy of a unanimous consent of
directors of the Borrower, (ii) the certificate of incorporation and bylaws of
the Borrower, and (iii) the name and signature of an authorized agent of the
Borrower. (c) A certificate of an officer of the Borrower certifying as to
insurance requirements.

 

--------------------------------------------------------------------------------


  EXHIBIT D-2


July 26, 2002   To the Administrative Agent and the
Banks listed on the attached Schedule I
c/o Den norske Bank ASA, New York
Branch as Administrative Agent for the Banks


Ladies and Gentlemen:   We have acted as special counsel to Den norske Bank ASA,
New York Branch, acting for itself and as administrative agent ("Administrative
Agent"), in connection with the preparation, execution, and delivery of the
Credit Agreement dated as of July 26, 2002 ("Credit Agreement"), among ENSCO
International Incorporated, a Delaware corporation ('Borrower'), the financial
institutions party thereto ("Banks"), and the Administrative Agent. Capitalized
terms used herein but not defined herein shall have the meanings specified by
the Credit Agreement.   In connection with our representation of the
Administrative Agent, we have examined executed counterparts of the Credit
Agreement and the Notes dated as of July 26, 2002, made by the Borrower in favor
of the Banks (collectively, the "Credit Documents"). We have also examined the
opinion of legal counsel of the Borrower ("Borrower Opinion").   For purposes of
this opinion, we have assumed (a) the authenticity of all documents submitted to
us as originals, (b) the genuineness of all signatures, (c) the conformity to
the originals of all documents submitted to us as copies and the truthfulness of
all statements of fact contained therein, and (d) the due authorization,
execution, and delivery of all documents by the parties thereto. Insofar as the
opinion set forth below involves conclusions set forth in the Borrower Opinion
or the correctness of the matters set forth herein, our opinion expressed below
is subject to the assumptions, qualifications, and limitations set forth in the
Borrower Opinion. Further, we have relied (i) as to factual matters, on the
representations and warranties and other statements of fact contained in the
Credit Documents and (ii) as to the matters of law covered by the Borrower
Opinion, on such Borrower Opinion.   Based upon the foregoing examination of
documents and assumptions and upon such other investigations as we have deemed
necessary, we are of the opinion that:   (1)      The Credit Documents governed
by New York law and executed by the Borrower constitute the legal, valid, and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors' rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).   (2)      If
the issue is properly presented before such court, a Texas or federal court
applying Texas choice of law rules should hold that the choice of law provisions
contained in the Credit Documents are valid, except to the extent any such
choice of law provision purports to apply the laws of any state other than Texas
to any determination pertaining to (i) whether a transaction transfers or
creates an interest in Texas real property for security purposes or otherwise,
(ii) the nature of an interest in Texas real property that is transferred or
created, (iii) the method for foreclosure of a lien on real property located in
Texas, (iv) the nature of an interest in Texas real property that results from
foreclosure, or (v) the manner and effect of recording or failing to record
evidence of a transaction that transfers or creates an interest in Texas real
property.   The foregoing opinions are, with your concurrence, predicated upon
and qualified in their entirety by the following:         a.       The foregoing
opinion is based upon and is limited to the laws of the State of New York and
the State of Texas and applicable laws of the United States of America. We
render no opinion with respect to the law of any other jurisdiction.
      b.       Our opinion with respect to the enforceability of the Credit
Documents is subject to the further qualification that certain indemnifications,
waivers, and other provisions thereof may be limited by the laws of the State of
New York and applicable laws of the United States of America, but such laws do
not, in our opinion, make such agreements inadequate for the practical
realization of the benefits intended to be provided thereby.   This opinion is
solely for the benefit of the Administrative Agent, the Banks, and their
respective permitted successors, assigns, participants, and other transferees
and may be relied upon only by such persons in connection with the transactions
contemplated by the Credit Agreement.     Very truly yours,


Bracewell & Patterson, L.L.P.

 

--------------------------------------------------------------------------------


  SCHEDULE 1
to Opinion   BANKS:
Citibank, N.A.
Den norske Bank ASA, New York Branch
HSBC Bank USA
Wells Fargo Bank Texas, N.A.
Bank One, NA
Bank of Tokyo-Mitsubishi, Ltd.
Merrill Lynch Business Financial Services Inc.
Southwest Bank of Texas

 

--------------------------------------------------------------------------------


  EXHIBIT E ASSIGNMENT AND ACCEPTANCE
Dated           ,            Reference is made to the Credit Agreement, dated as
of July 26, 2002 (such Credit Agreement, as amended or otherwise modified from
time to time, being herein referred to as the "Credit Agreement"), among ENSCO
International Incorporated, a Delaware corporation, as the Borrower, Den norske
Bank ASA, New York Branch, as the Administrative Agent, Citibank, N.A., as the
Syndication Agent, Wells Fargo Bank Texas, N.A., as the Co-Syndication Agent,
HSBC Bank USA, as the Documentation Agent, Den norske Bank ASA, New York Branch,
as the Issuing Bank and the lenders parties thereto. Terms defined in the Credit
Agreement are used herein with the same meaning.                          (the
"Assignor") and                     (the "Assignee") agree as follows:  
1.      The Assignor hereby sells and assigns to the Assignee, without recourse,
and the Assignee hereby purchases and assumes from the Assignor, an interest in
and to all of the Assignor's rights and obligations under the Credit Agreement
and the other Loan Documents as of the date hereof equal to the percentage
interest specified on Schedule 1 hereto of all outstanding rights and
obligations under the Credit Agreement. After giving effect to such sale and
assignment, the Assignee's and Assignor's respective Commitments and the
respective amounts of the Advances owing to the Assignee and Assignor will be as
set forth in Section 2 of Schedule 1.   2.      The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant thereto or in connection therewith,
the perfection, existence, sufficiency or value of any Collateral, guaranty or
insurance or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant thereto or in connection
therewith; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Person or the performance or observance by the Borrower or any other
Person of any of its respective obligations under the Credit Agreement, any of
the other Loan Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; and (iv) attaches the Note held by the
Assignor and requests that the Administrative Agent exchange such Note for a new
Note payable to the order of the Assignee in an amount equal to the Commitment
of the Assignee after giving effect to this Assignment and Acceptance or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
of the Assignee after giving effect to this Assignment and Acceptance and the
Assignor in an amount equal to the Commitment retained by the Assignor under the
Credit Agreement, respectively, as specified on Schedule 1 hereto.  
      3.  The Assignee attaches the Note (if any) held by it and (i)  confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01(d) of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(ii)  agrees that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank, the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, any of the other Loan Documents or any other instrument or
document; (iii)  confirms that it is an Eligible Assignee; (iv)  appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v)  agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Bank; and
(vi)  specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on Schedule I
hereto.         4.  Following the execution of this Assignment and Acceptance by
the Assignor and the Assignee, this Assignment and Acceptance will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance (the "Effective
Date") shall be the date of acceptance thereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.         5.  Upon such
acceptance and recording by the Administrative Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Bank thereunder and under the other Loan Documents and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement and under the
other Loan Documents.         6.  Upon such acceptance and recording by the
Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement and the other Loan
Documents in respect of the interest assigned hereby (including all payments of
principal, interest and fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the other Loan Documents for periods prior to the Effective Date
directly between themselves.         7.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of New
York.         8.  This Assignment and Acceptance may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule 1 to this Assignment and Acceptance by
telecopier shall be as effective as delivery of a manually executed counterpart
of this Assignment and Acceptance.         IN WITNESS WHEREOF, the parties
hereto have caused this Assignment and Acceptance to be executed by their
respective officers thereunto duly authorized, as of the date first above
written, such execution being made on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 


SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE

 

    Section 1.          Percentage interest assigned: % Section 2.         
Assignee's Commitment before giving effect to this                Assignment and
Acceptance: $        Assignee's outstanding principal of Advances before  
             giving effect to this Assignment and Acceptance $        Aggregate
outstanding principal of Advances assigned to                the Assignee under
this Assignment and Acceptance: $        Assignee's Commitment after giving
effect to this                Assignment and Acceptance: $        Assignee's
outstanding principal of Advances after                giving effect to this
Assignment and Acceptance: $        Assignor's remaining Commitment after  
             giving effect to this Assignment and Acceptance: $       
Assignor's remaining outstanding principal of Advances                after
giving effect to this Assignment and Acceptance: $        Principal amount of
Note payable to the Assignee:                $          Principal amount of Note
payable to the Assignor:                $   Section 3.          Effective
Date**: ,20     [NAME OF ASSIGNOR], as Assignor   By:   Name:   Title   Dated:  
    [NAME OF ASSIGNEE], as Assignee   By:   Name:

                                  **This date should be no earlier than the date
five Business Days after the delivery of this Assignment and Acceptance to the
Administrative Agent.

 

--------------------------------------------------------------------------------


  Title:
Dated:

Domestic Lending Office (and
          address for notices):

[Address]

Eurodollar Lending Office:

[Address]   [Approved this          day of                . ENSCO INTERNATIONAL
INCORPORATED

By:
Name:
Title:]*** [Approved this          day of                . DEN NORSKE BANK ASA,
NEW YORK BRANCH, as Issuing Bank

By:
Name:
Title:]*** [Approved this          day of                . DEN NORSKE BANK ASA,
NEW YORK BRANCH, as Administrative Agent

By:
Name:
Title:]***

 

--------------------------------------------------------------------------------


  EXHIBIT F
NOTICE OF LETTER OF CREDIT
[Date]

    Den norske Bank ASA, New York Branch,
as Administrative Agent and as Issuing Bank
200 Park Avenue
New York, New York 10166
Attention: Mr. Bill Trivedi, Credit Administration
Facsimile: 212-681-4119

Ladies and Gentlemen:       The undersigned, ENSCO International Incorporated,
refers to the U.S. Credit Agreement, dated as of July 26, 2002 (such Credit
Agreement, as amended from time to time, being herein referred to as the "Credit
Agreement", the terms defined therein being used herein as therein defined),
among the undersigned, certain Banks parties thereto, Den norske Bank ASA, New
York Branch, as the Administrative Agent, Citibank, N.A., as the Syndication
Agent, Wells Fargo Bank Texas, N.A., as the Co-Syndication Agent, HSBC Bank USA,
as the Documentation Agent, Den norske Bank ASA, New York Branch, as the Issuing
Bank, and hereby gives you notice, irrevocably, pursuant to Section 2.18 of the
Credit Agreement that the undersigned hereby requests a Letter of Credit under
the Credit Agreement, and in that connection sets forth below the information
relating to such Letter of Credit (the "Proposed Letter of Credit") as required
by Section 2.18(a) of the Credit Agreement:              (i)     The date of
issuance of the Proposed Letter of Credit is         .              (ii)    The
amount of the Proposed Letter of Credit is $                        (iii)   The
expiration date of the Proposed Letter of Credit is            .       
      (iv)    The purpose and terms of the Proposed Letter of Credit are as
follows:              The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of issuance
of the Proposed Letter of Credit:                   (A)   the representations
and warranties contained in Section 4.01 of the Credit Agreement are correct
(other than those representations and warranties that expressly relate solely to
a specific earlier date, which shall remain correct as of such earlier date),
before and after giving effect to the issuance of the Proposed Letter of Credit,
as though made on and as of such date; and            (B)   no event has
occurred and is continuing, or would result from such Proposed Letter of Credit,
which constitutes a Default, an Event of Default or both.        Very truly
yours,

ENSCO INTERNATIONAL INCORPORATED

By:
Name:
Title:


cc:  

 

--------------------------------------------------------------------------------


  EXHIBIT G
COMPLIANCE CERTIFICATE
[Date]

    To Den norske Bank ASA, New York Branch,
as Administrative Agent, Citibank, N.A., as Syndication
Agent, to Den norske Bank ASA, New York Branch,
as Issuing Bank, and to each of the Banks party to the
Credit Agreement described below

Ladies and Gentlemen: I refer to the Credit Agreement, dated as of July 26, 2002
(such Credit Agreement, as amended or otherwise modified from time to time,
being herein referred to as the "Credit Agreement"), among ENSCO International
Incorporated, a Delaware corporation, as the Borrower, Den norske Bank ASA, New
York Branch, as the Administrative Agent, Citibank, N.A., as the Syndication
Agent, Wells Fargo Bank Texas, N.A., as the Co-Syndication Agent, HSBC Bank USA,
as the Documentation Agent, Den norske Bank ASA, New York Branch, as the Issuing
Bank and the lenders parties thereto. Terms defined in the Credit Agreement are
used herein with the same meaning.   I hereby certify that I have no knowledge
of any Defaults by the Borrower in the observance of any of the provisions in
the Credit Agreement which existed as of            or which exist as of the
date of this certificate, and that all of the representations and warranties
made by the Borrower in Article IV of the Credit Agreement are true and correct
in all material respects on the date of this certificate as if made on this
date.   I also certify that the accompanying consolidated financial statements
present fairly, in all material respects, the consolidated financial condition
of the Borrower as of          , and the related results of operations for the
           then ended, in conformity with generally accepted accounting
principles.   The following sets forth the information and computations to
demonstrate compliance with the requirements of Section 5.02 of the Credit
Agreement as of              :  

(a) Section 5.02(a) Consolidated EBITDA to Interest
Expense Ratio       1.  Net Income for preceding four quarters $           
          2.  Interest Expense, taxes, depreciation and
amortization, and other non-cash charges (to
the extent each is deducted in determining Net
Income) for preceding four quarters $                      3.  Consolidated
EBITDA for preceding four
quarters (A.1 + A.2) = $                     4.  Consolidated Interest Expense
for preceding four quarters $                      5.  ratio A.3 divided by A.2
$      to 1.00     6.  minimum: 3.00 to 1.00   (b) Section 5.02(b) Consolidated
Debt Ratio       1.  Consolidated Debt $                      2.  Consolidated
Shareholder's Equity $                      3.  B.1 divided by (B.1 + B.2)
               %     4.  maximum ratio 40%   (c) Section 5.02(c) Consolidated
Tangible Net Worth       1.  Consolidated Shareholders' Equity $           
          2.  Intangible Assets of Borrower and its
consolidated Subsidiaries $                      3.  Consolidated Tangible Net
Worth (C.1 - C.2) = $                      4.  minimum: $1,100,000,000  

  Very truly yours,

Name:
Title:
     

--------------------------------------------------------------------------------